EXECUTION COPY

 

THIRD AMENDMENT

THIRD AMENDMENT (this “Amendment”), dated as of December 20, 2006, to the
Amended and Restated Revolving Credit, Term Loan and Guarantee Agreement, dated
as of February 23, 2006 (as heretofore amended, supplemented or otherwise
modified, the “Credit Agreement”), among (i) CALPINE CORPORATION (the
“Borrower”), (ii) the subsidiaries of the Borrower named therein (the
“Guarantors”), (iii) CREDIT SUISSE SECURITIES (USA) LLC and DEUTSCHE BANK
SECURITIES INC. (“DBSI”), as joint syndication agents (in such capacities,
collectively, the “Syndication Agents”), (iv) DEUTSCHE BANK TRUST COMPANY
AMERICAS (“DB”), as administrative agent for the First Priority Lenders
hereunder (in such capacity and including any successors, the “First Priority
Agent”), (v) GENERAL ELECTRIC CAPITAL CORPORATION (including its successors, “GE
Capital”), as Sub-Agent for the Revolving Lenders hereunder (in such capacity
and including any successors, the “Sub-Agent”), (vi) CREDIT SUISSE (“CS”), as
administrative agent for the Second Priority Term Lenders hereunder (in such
capacity and including any successors, the “Second Priority Agent”), (vii)
LANDESBANK HESSEN THÜRINGEN GIROZENTRALE, NEW YORK BRANCH, GE CAPITAL and HSH
NORDBANK AG, NEW YORK BRANCH, as joint documentation agents for the First
Priority Lenders hereunder, and BAYERISCHE LANDESBANK, GE CAPITAL and UNION BANK
OF CALIFORNIA, N.A., as joint documentation agents for the Second Priority
Lenders hereunder (in such capacities and including any successors,
collectively, the “Documentation Agents”), and (viii) each of the financial
institutions from time to time party thereto (collectively, the “Lenders”).

W I T N E S S E T H :

WHEREAS, the Borrower, the Lenders and the Agents are parties to the Credit
Agreement;

WHEREAS, the Borrower has requested that the Lenders agree to amend certain
financial covenants and other provisions of the Credit Agreement as set forth
below; and

WHEREAS, the Lenders have agreed to such requested amendments, but only upon the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and for other valuable consideration the receipt of which is
hereby acknowledged, the Borrower, the Lenders and the Administrative Agents
hereby agree as follows:



2

 

SECTION 1.      DEFINITIONS. Unless otherwise defined herein, capitalized terms
are used herein as defined in the Credit Agreement.

 

SECTION 2.

AMENDMENTS.

 

2.1

Amendments to Section 1.1.

Section 1.1 of the Credit Agreement is hereby amended by adding the following
new defined terms in their appropriate alphabetical order:

““CalGen Adequate Protection Stipulation”: the “Agreed Order Further Modifying
the Order Authorizing Use of Cash Collateral and Granting Adequate Protection”
entered into among the Debtors, Wilmington Trust FSB, as indenture trustee, HSBC
Bank USA, National Association, as indenture trustee, Manufacturers Traders &
Trust Company, as indenture trustee, and Wilmington Trust Company, as collateral
agent, in form and substance acceptable to the Administrative Agents and filed
with the Bankruptcy Court on December 8, 2006, granting, inter-alia, adequate
protection to CalGen Holdings, Inc. and/or any of its Subsidiaries.

“CalGen Cash Collateral Account”: a segregated account of the Borrower or any of
its Subsidiaries which is a Debtor into which Unrestricted Cash (as defined in
the CalGen Adequate Protection Stipulation) distributed by the CalGen Parties
pursuant to the Calgen Adequate Protection Stipulation is held pending the use
of such Unrestricted Cash by the Borrower or such Subsidiary.

“CalGen Parties”: collectively, CalGen Holdings, Inc. and its Subsidiaries.

“Goldendale”: Goldendale Energy Center, LLC.

“Goldendale Newco”: a limited liability company to be formed after the Third
Amendment Effective Date which shall be a direct Subsidiary of Goldendale.

“Otay Mesa”: Otay Mesa Energy Center, LLC.

“Otay Mesa Motion”: the “Motion For Entry of an Order (A) Approving the PPA
Reinstatement Agreement Between Certain of the Debtors, Otay Mesa Energy Center,
LLC and San Diego Gas & Electric Company; (B) Authorizing Intercompany Transfers
of Assets Comprising the Otay Mesa Project to Otay Mesa Energy Center, LLC Free
and Clear of All Liens, Claims and Encumbrances and Other Interests; (C)
Authorizing the Assumption and Assignment of Certain Executory Contracts and
Unexpired Leases in Connection Therewith; (D) Authorizing Calpine Corporation to
Make Capital Contributions to Otay Mesa Energy Center, LLC ; and (E) Granting
Related Relief” filed by the Borrower and certain other Debtors in the Cases on
October 23, 2006 (Docket number 2922), seeking the approval of the Bankruptcy
Court for the transactions described therein, together with the order (which
shall be in form and substance reasonably acceptable to the Administrative
Agents), granting such motion.



3

 

“Third Amendment Effective Date”: has the meaning set forth in the Third
Amendment, dated as of December 20, 2006, to this Agreement.”.

 

2.2

Amendment to Section 2.17.

 

(a)          Section 2.17(b) of the Credit Agreement is hereby amended in its
entirety to read as follows:

“(b)        Amounts to be applied in connection with prepayments of the Loans
and Commitment reductions made pursuant to Section 2.17(a) shall be applied,
first, to the prepayment of the First Priority Term Loans (in accordance with
Section 2.20(b)) until the First Priority Term Loans are paid in full and,
second, to the prepayment of the Second Priority Term Loans until paid in full.
The application of any prepayment pursuant to Section 2.17 shall be made, first,
to Base Rate Loans and, second, to Eurodollar Loans; provided, however, in
connection with any such prepayments of the Term Loans pursuant to Section
2.17(a), such prepayments shall be applied on a pro rata basis to the then
outstanding applicable Term Loans being prepaid irrespective of whether such
outstanding Term Loans are Base Rate Loans or Eurodollar Loans; provided that if
any Lender accepts such prepayment pursuant to Section 2.17(e), then, with
respect to such prepayment, the amount of such prepayment shall be applied first
to Term Loans that are Base Rate Loans to the full extent thereof before
application to Term Loans that are Eurodollar Loans in a manner that minimizes
the amount of any payments required to be made by the Borrower pursuant to
Section 2.23. Each prepayment of the Loans under Section 2.17 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.”.

(b)          Section 2.17(e) of the Credit Agreement is hereby amended in its
entirety to read as follows:

“(e)        Notwithstanding anything to the contrary in Section 2.17(b) or 2.20,
with respect to the amount of any mandatory prepayment described in Section 2.17
(such amount, the “Prepayment Amount”), the Borrower will, on the date specified
in Section 2.17 for such prepayment, give the Administrative Agents telephonic
notice (promptly confirmed in writing) requesting that the First Priority Agent
prepare and provide to each First Priority Term Lender a notice (each, a
“Prepayment Option Notice”) as described below. As promptly as practicable after
receiving such notice from the Borrower, the First Priority Agent will send to
each First Priority Term Lender a Prepayment Option Notice, which shall be
substantially in the form of Exhibit I, and shall include an offer (“Offer”) by
the Borrower to prepay on the date (each a “Mandatory Prepayment Date”) that is
ten (10) Business Days after the date of the Prepayment Option Notice, the
relevant First Priority Term Loans of such Lender by an amount equal to the
portion of the Prepayment Amount indicated in such Lender’s Prepayment Option
Notice. Each First Priority Term Lender may accept or reject the Offer contained
in the Prepayment Option Notice. Unless the Offer is affirmatively accepted by a
First Priority Term Lender as set forth below, the Offer shall be deemed



4

 

rejected by such First Priority Term Lender. With respect to First Priority Term
Lenders accepting such Offer, on the Mandatory Prepayment Date, the First
Priority Agent shall pay to the relevant First Priority Lenders the aggregate
amount necessary to prepay that portion of the outstanding relevant First
Priority Term Loans in respect of which such Lenders have accepted prepayment.
Any First Priority Term Lenders accepting such Offer must, as soon as
practicable, but in no event later than five (5) Business Days after receipt of
the Prepayment Option Notice, give the First Priority Agent telephonic notice
(promptly confirmed in writing) of such acceptance and the First Priority Agent
will give the Borrower corresponding telephonic notice (promptly confirmed in
writing). The amount equal to the portion of the Prepayment Amount for which no
notification of acceptance of the Offer was received will be used, subject to
the provisions of this Section 2.17(e) set forth below, on the applicable
Mandatory Prepayment Date to repay the Second Priority Term Loans in accordance
with Section 2.17(b). Notwithstanding anything to the contrary contained in
Section 2.17(b) or 2.20, with respect to the Prepayment Amount, the Borrower
will, on the date specified in Section 2.17 for such prepayment or no later than
five (5) Business Days after the applicable Mandatory Prepayment Date with
respect to any amount not accepted by the First Priority Term Lenders and to be
applied to the prepayment of the Second Priority Term Loans in accordance with
the immediately preceding sentence, give the Administrative Agents telephonic
notice (promptly confirmed in writing) requesting that the Second Priority Agent
prepare and provide to each Second Priority Lender a Prepayment Option Notice.
As described above, the Second Priority Agent will send to each Second Priority
Lender a Prepayment Option Notice, which shall include an Offer by the Borrower
to prepay on the Mandatory Prepayment Date the relevant Second Priority Term
Loans of such Lender by an amount equal to the portion of the Prepayment Amount
indicated in such Lender’s Prepayment Option Notice. Each Second Priority Term
Lender may accept or reject the Offer contained in the Prepayment Option Notice.
Unless the Offer is affirmatively accepted by a Second Priority Term Lender as
set forth below, the Offer shall be deemed rejected by such Second Priority Term
Lender. With respect to Second Priority Term Lenders accepting such Offer, on
the Mandatory Prepayment Date, the First Priority Agent shall pay to the
relevant Second Priority Lenders the aggregate amount necessary to prepay that
portion of the outstanding relevant Second Priority Term Loans in respect of
which such Lenders have accepted prepayment. Any Second Priority Term Lenders
accepting such offer must, as soon as practicable, but in no event later than
five (5) Business Days after receipt of the Prepayment Option Notice, give the
Administrative Agents, telephonic notice (promptly confirmed in writing) of such
acceptance and the Second Priority Agent will give the Borrower telephonic
notice of the same (promptly confirmed in writing), and the amount equal to the
portion of the Prepayment Amount for which no notification of acceptance of the
Offer was received will be used to repay any outstanding Revolving Loans,
provided that such repayments of the Revolving Loans shall not reduce the Total
Revolving Commitments.”.

2.3             Amendment to Section 6.1. Section 6.1 of the Credit Agreement is
hereby amended by deleting clause (n) thereof in its entirety and inserting in
lieu thereof a new paragraph (n) as follows:



5

 

“(n) Swap Agreements incurred in the ordinary course of business and consistent
with applicable risk management guidelines established by the Borrower from time
to time and delivered to the Administrative Agents and in connection with Swap
Agreements entered into with VMAC Energy I, LLC, associated reimbursement
obligations, including with respect to letters of credit, to providers of credit
support for such Swap Agreements in amounts not exceeding the notional amount of
the Indebtedness outstanding under such Swap Agreements.”.

2.4             Amendment to Section 6.2. Section 6.2 of the Credit Agreement is
hereby amended by (a) deleting the word “and” at the end of clause (m) therein,
(b) deleting the period the period at the end of clause (n) therein and
substituting in lieu thereof a semicolon and (c) adding immediately after clause
(n) therein new clauses (o) and (p) as follows:

“(o) first priority Liens on the Capital Stock of Otay Mesa to secure the
obligations of Otay Mesa and its Subsidiaries under any Project Financing (as
defined in the Otay Mesa Motion) entered into by Otay Mesa or any such
Subsidiaries, as contemplated by the Otay Mesa Motion; it being understood that
the Liens of the Administrative Agent, for the benefit of the Lenders, shall be
released without any further action upon consummation of any such Project
Financing in accordance with Section 21 of the Security and Pledge Agreement;
and

(p) Liens granted to the CalGen Parties pursuant to the CalGen Adequate
Protection Stipulation.”.

 

2.5

Amendment to Section 6.3.

Section 6.3 of the Credit Agreement is hereby amended by (a) deleting the word
“and” at the end of clause (g) therein, (b) deleting the period at the end of
clause (h) therein and substituting in lieu thereof “; and” and (c) adding
immediately after clause (h) therein a new clause (i) as follows:

“(i) Guarantee Obligations of the Borrower of obligations of Greenfield Project
Partnership under the contract described in Section 6.5(l).”.

 

2.6

Amendment to Section 6.4.

Section 6.4 of the Credit Agreement is hereby amended by (a) deleting the word
“and” at the end of clause (f) therein, (b) deleting the period at the end of
clause (g) therein and substituting in lieu thereof a semicolon and (c) adding
immediately after clause (g) therein new clauses (h) and (i) as follows:

“(h) creation by Goldendale of Goldendale Newco; and

(i) with the prior written consent of the Administrative Agents, mergers,
consolidations or liquidations not otherwise permitted above of Credit Parties
or any of their Subsidiaries which are inactive or have de minimis assets.”.

 

2.7

Amendment to Section 6.5.



6

 

Section 6.5 of the Credit Agreement is hereby amended by (a) deleting the word
“and” at the end of clause (j) therein, (b) deleting the period at the end of
clause (k) therein and substituting in lieu thereof a semicolon and (c) adding
immediately after clause (k) therein new clauses (l), (m), (n), (o) and (p) as
follows:

“(l) the Disposition by the Borrower, directly or indirectly, to Greenfield
Project Partnership of a purchase contract with Siemens Power Generation, Inc.
relating to warranties on turbines transferred to Greenfield Project Partnership
prior to the Third Amendment Effective Date;

(m) the Disposition by the Borrower and Calpine Power Corporation of (i) the
Facility Assets, the Contributed Assets, the Interconnection Agreements, the
CCMCI Assigned Contracts and the Calpine Assigned Contracts (each as defined in
the Otay Mesa Motion) to Otay Mesa pursuant to the CTA (as defined in the Otay
Mesa Motion) and (ii) the Lease and Sublease (each as defined in the Otay Mesa
Motion) to San Diego Gas & Electric Company pursuant to the Reinstatement
Agreement (as defined in the Otay Mesa Motion);

(n) (i) the Disposition by Goldendale of all of its assets and liabilities to
Goldendale Newco substantially contemporaneously with the consummation of the
Disposition of all of the equity of Goldendale Newco owned by Goldendale and
(ii) the Disposition of all of the equity of Goldendale Newco owned by
Goldendale;

(o) the Disposition of all of the equity interests in Towantic Energy, LLC and
CPN Oxford, Inc., and upon the consummation of such Disposition the release of
the guaranty and other obligations hereunder, and a release of the Liens under
the Loan Documents on the equity interests and assets, of Towantic Energy LLC
and CPN Oxford, Inc.; and

(p) the Disposition of all of the equity interests in Skipanon Energy LLC., and
upon the consummation of such Disposition the release of the guaranty and other
obligations hereunder, and a release of the Liens under the Loan Documents on
the equity interests and assets, of Skipanon Energy LLC”.

 

2.8

Amendment to Section 6.7.

Section 6.7 of the Credit Agreement is hereby amended by:

(a) adding at the end of clause (d) therein immediately before the semicolon
“which may be expended at any time during the term of this Agreement”; and

(b) deleting the date “December 31, 2006” where it appears in clause (l) therein
and inserting in lieu thereof the phrase “the Maturity Date”; and

(c)(i) deleting the word “and” at the end of clause (m) therein, (ii) by
deleting the period at the end of clause (n) therein and substituting in lieu
thereof “; and”, and (iii) by adding immediately after clause (n) therein a new
clause (o) as follows:



7

 

“(o) the Borrower may cause Letters of Credit in an aggregate amount not to
exceed $25,000,000 to be issued hereunder in favor of San Diego Gas & Electric
Company to support the obligations of Otay Mesa under the Amended PPA (as
defined in the Otay Mesa Motion).”.

 

2.9

Amendment to Section 6.10.

Section 6.10 of the Credit Agreement is hereby amended by adding at the end
thereof a new sentence as follows:

“For the purposes of Section 6.10 and Section 6.20, cash distributed by the
CalGen Parties in accordance with the CalGen Cash Collateral Stipulation and on
deposit in the CalGen Cash Collateral Account shall constitute “restricted cash”
and the lien and security interest of the Lenders, the Collateral Agent and the
Administrative Agents in the CalGen Cash Collateral Account and the amounts
distributed by the CalGen Parties in accordance with the CalGen Cash Collateral
Stipulation and deposited from time to time therein shall be junior to the liens
granted to the CalGen Parties therein pursuant to the CalGen Adequate Protection
Stipulation.”.

 

2.10

Amendment to Section 6.11.

Section 6.11 of the Credit Agreement is hereby amended by adding at the end
thereof immediately before the period the phrase “and Liens granted on the
CalGen Cash Collateral Account in favor of the CalGen Parties pursuant to the
CalGen Adequate Protection Stipulation and Liens on cash deposits provided as
collateral pursuant to the terms of the Trading Order”.

 

2.11

Amendment to Section 6.13.

Section 6.13 of the Credit Agreement is hereby amended by adding at the end of
the second sentence thereof the following:

“provided, that any such amount, if not so expended in the fiscal year for which
it is permitted, may be carried over for expenditure in the next succeeding
fiscal year”.

2.12           Amendment to Section 6.17. The table set forth in Section 6.17 of
the Credit Agreement for the months ended December 31, 2006 through November 30,
2007 is hereby amended in its entirety to read as follows:



8

 



“Month

Geysers Leverage Ratio

December 31, 2006

9.50:1.00

January 31, 2007

9.75:1.00

February 28, 2007

9.75:1.00

March 31, 2007

10.00:1.00

April 30, 2007

10.00:1.00

May 31, 2007

10.00:1.00

June 30, 2007

10.00:1.00

July 31, 2007

10.00:1.00

August 31, 2007

10.00:1.00

September 30, 2007

10.00:1.00

October 31, 2007

10.00:1.00

November 30, 2007

10.00:1.00”.

 

 

2.13

Amendment to Section 6.18

. The table set forth in Section 6.18 of the Credit Agreement for the months
ended December 31, 2006 through November 30, 2007 is hereby amended in its
entirety to read as follows:

 

“Month

Geysers Interest Coverage Ratio

December 31, 2006

1.25:1.00

January 31, 2007

1.25:1.00

February 28, 2007

1.25:1.00

March 31, 2007

1.20:1.00

April 30, 2007

1.20:1.00

May 31, 2007

1.20:1.00

June 30, 2007

1.20:1.00

July 31, 2007

1.20:1.00

August 31, 2007

1.20:1.00

September 30, 2007

1.20:1.00

October 31, 2007

1.20:1.00

November 30, 2007

1.20:1.00”.

 

2.14            Amendment to Section 6.21. Section 6.21 of the Credit Agreement
is hereby amended by adding at the end of such Section immediately before the
period the following “and other than the 2006 Adequate Protection Amount and the
2007 Adequate Protection Amount (as such terms are defined in the Agreed Order
Further Modifying Order Authorizing Use of Cash Collateral and Granting Adequate
Protection, entered by the Bankruptcy Court on or about December 20, 2006
(acceptable to the Administrative Agents and as entered on such date, the
“Agreed Order”)) so long as (v) each such payment is made in accordance with the
Agreed Order, (w) at the time of any such



9

 

payment no Default or Event of Default has occurred and is continuing, (x) the
aggregate amount of all such payments made in respect of interest payable for
2006 pursuant to the Agreed Order shall not exceed $100,300,000, (y) the
proceeds of the Revolving Loans or Swingline Loans shall not be used to make any
such payment and (z) immediately after giving effect to each such payment no
Revolving Loans or Swingline Loans shall be outstanding”.

2.15            Amendment to Section 7. Section 7 of the Credit Agreement is
hereby amended

(a) by amending paragraph (g) thereof by adding at the end thereof immediately
before the semicolon therein “(except a dismissal of the Cases of Towantic
Energy, LLC and CPN Oxford, Inc. substantially contemporaneously with the sale
permitted under Section 6.5(o) and a dismissal of the Case of Skipanon Natural
Gas LLC substantially contemporaneously with the sale permitted under Section
6.5(p))”; and

(b) by deleting clause (i) of paragraph (h) thereof in its entirety and
inserting in lieu thereof the following new clause (i):

“(i) An order of the Bankruptcy Court (other than the CalGen Adequate Protection
Stipulation with respect to the Lien granted to the CalGen Parties therein on
the CalGen Cash Collateral Account), shall be entered granting another
Superpriority Claim or Lien pari passu with or senior to that granted to the
Lenders and the Collateral Agent pursuant to this Agreement and the Interim
Order (or the Final Order, as applicable); or”.

 

2.16

Amendments to Schedules and Exhibits.

(a)           Amendment to Schedule 6.7. Annex 6.7A of Schedule 6.7 is hereby
amended in its entirety with a new Annex 6.7A in the form attached hereto as
Exhibit A.

(b)           Amendment to Schedule 6.8. Schedule 6.8 is hereby amended by
adding a new item 198 at the end thereof as follows:

“198. Bill of Sale and Agreement dated as of February 25, 2005, between Calpine
Construction Management Company, Inc., as Seller, and Calpine Steamboat
Holdings, LLC, as Purchaser, relating to two certain gas turbine generators,
accessories thereto, and performance data sheets, diagrams, control system
configuration documentation and similar related documentation regarding such gas
turbine generators.”.

(c)           Amendment to Exhibit I. Exhibit I is hereby amended in its
entirety with a new Exhibit I in the form attached hereto as Exhibit B.

 

SECTION 3.

CONDITIONS PRECEDENT.

3.1             Effective Date. This Amendment shall become effective as of the
date first set forth above (the “Third Amendment Effective Date”) following the
date on which all of the following conditions have been satisfied or waived:



10

 

(a)          Execution and Delivery. The Administrative Agents shall have
received counterparts of this Amendment duly executed by (A) the Borrower and
the Guarantors, (B) the Fronting Bank, (C) the Required Lenders, and (D)
Majority Facility Lenders for each of Revolving Facility, the First Priority
Term Facility and the Second Priority Term Facility.

(b)          Amendment Fee. The Administrative Agents shall have received
(i) payment, for distribution to each Lender that has signed and delivered this
Agreement to the Administrative Agents by not later than 3:00 p.m. (New York
City time) on December 19, 2006 (or such later time or date as agreed by the
Borrower and the Administrative Agents), an amendment fee equal to the aggregate
of (A) 0.20% of the sum of the First Priority Term Loans of such Lender then
outstanding and the Revolving Commitment of such Lender then in effect; and
(B) 0.30% of the Second Priority Term Loans of such Lender then outstanding.

(c)          Fees and Expenses. The Administrative Agents shall have received
all fees and accrued expenses of the Administrative Agents (including invoiced
fees and expenses of legal counsel to the Administrative Agents) required to be
paid by the Borrower; and

(d)          No Default. After giving effect to this Amendment, there shall be
no Default or Event of Default.

 

SECTION 4.

GENERAL.

4.1             Representations and Warranties. In order to induce the
Administrative Agents and the Lenders to enter into this Amendment, the Borrower
hereby represents and warrants to the Administrative Agents and the Lenders that
after giving effect to this Amendment, the representations and warranties of the
Borrower contained in the Credit Agreement and the other Loan Documents are true
and correct in all material respects on and as of the Third Amendment Effective
Date (after giving effect hereto) as if made on and as of the Third Amendment
Effective Date (except where such representations and warranties expressly
relate to an earlier date in which case such representations and warranties were
true and correct in all material respects as of such earlier date); provided
that all references to the “Credit Agreement” in any Loan Document shall be and
are deemed to mean the Credit Agreement as amended hereby.

 

4.2

Loan Document. This Amendment constitutes a Loan Document.

4.3          GOVERNING LAW. THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES TO THIS AMENDMENT, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND, TO THE
EXTENT APPLICABLE, THE BANKRUPTCY CODE.

4.4          Counterparts. This Amendment may be executed by the parties hereto
in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

4.5          Consent of Guarantors. Each of the Guarantors hereby consents to
the modifications to the Credit Agreement contemplated hereby.



11

 

4.6          Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the Borrower and the Guarantors and each of their
respective successors and assigns, and upon the Administrative Agents and the
Lenders and their successors and assigns. The execution and delivery of this
Amendment by any Lender prior to the Third Amendment Effective Date shall be
binding upon its successors and assigns and shall be effective as to any loans
or commitments assigned to it after such execution and delivery.

4.7          Limited Effect. Except as expressly modified by this Amendment, the
Credit Agreement and the other Loan Documents are ratified and confirmed and
are, and shall continue to be, in full force and effect in accordance with their
respective terms. Each Loan Party acknowledges and agrees that such Loan Party
is truly and justly indebted to the Lenders and the Administrative Agents for
the Obligations, without defense, counterclaim or offset of any kind, and such
Loan Party ratifies and reaffirms the validity, enforceability and binding
nature of such Obligations. The Borrower acknowledges and agrees that nothing in
this Amendment shall constitute an indication of the Lenders’ willingness to
consent to any other amendment or waiver of any other provision of the Credit
Agreement or a waiver of any Default or Event of Default not referenced in this
Amendment or for any other time period.

4.8          Headings. Section headings used in this Amendment are for
convenience of reference only, are not part of this Amendment and are not to
affect the constructions of, or to be taken into consideration in interpreting,
this Amendment.

 



IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed as of the day and the year first written.

BORROWER:

 

CALPINE CORPORATION

 

 

 

By:

/s/  Robert E. Fishman

 

 

Name:  Robert E. Fishman

 

 

Title:     Executive Vice President

 



GUARANTORS:

 

AMELIA ENERGY CENTER, LP

ANACAPA LAND COMPANY, LLC

ANDERSON SPRINGS ENERGY COMPANY

ANDROSCOGGIN ENERGY, INC.

AUBURNDALE PEAKER ENERGY CENTER, LLC

AUGUSTA DEVELOPMENT COMPANY, LLC

AVIATION FUNDING CORP.

BAYTOWN ENERGY CENTER, LP

BAYTOWN POWER GP, LLC

BAYTOWN POWER, LP

BELLINGHAM COGEN, INC.

BETHPAGE FUEL MANAGEMENT INC.

BLUE HERON ENERGY CENTER, LLC

BLUE SPRUCE HOLDINGS, LLC

BROAD RIVER ENERGY LLC

BROAD RIVER HOLDINGS, LLC

CALGEN EQUIPMENT FINANCE COMPANY, LLC

CALGEN EQUIPMENT FINANCE HOLDINGS, LLC

CALGEN EXPANSION COMPANY, LLC

CALGEN FINANCE CORPORATION

CALGEN PROJECT EQUIPMENT FINANCE COMPANY ONE, LLC

CALGEN PROJECT EQUIPMENT FINANCE COMPANY THREE, LLC

CALGEN PROJECT EQUIPMENT FINANCE COMPANY TWO, LLC

CALPINE ACADIA HOLDINGS, LLC

CALPINE ADMINISTRATIVE SERVICES COMPANY, INC.

CALPINE AGNEWS, INC.

CALPINE AMELIA ENERGY CENTER GP, LLC

CALPINE AMELIA ENERGY CENTER LP, LLC

CALPINE AUBURNDALE HOLDINGS, LLC

CALPINE BAYTOWN ENERGY CENTER GP, LLC

CALPINE BAYTOWN ENERGY CENTER LP, LLC

CALPINE BETHPAGE 3 PIPELINE CONSTRUCTION COMPANY, INC.

CALPINE BETHPAGE 3, LLC

CALPINE C*POWER, INC.

CALPINE CALGEN HOLDINGS, INC.

CALPINE CALIFORNIA DEVELOPMENT COMPANY, LLC

CALPINE CALIFORNIA ENERGY FINANCE, LLC

CALPINE CALIFORNIA EQUIPMENT FINANCE COMPANY, LLC



CALPINE CALISTOGA HOLDINGS, LLC

CALPINE CENTRAL TEXAS GP, INC.

CALPINE CENTRAL, INC.

CALPINE CENTRAL, L.P.

CALPINE CENTRAL-TEXAS, INC.

CALPINE CHANNEL ENERGY CENTER GP, LLC

CALPINE CHANNEL ENERGY CENTER LP, LLC

CALPINE CLEAR LAKE ENERGY GP, LLC

CALPINE CLEAR LAKE ENERGY, LP

CALPINE COGENERATION CORPORATION

CALPINE CORPUS CHRISTI ENERGY GP, LLC

CALPINE CORPUS CHRISTI ENERGY, LP

CALPINE DECATUR PIPELINE, INC.

CALPINE DECATUR PIPELINE, L.P.

CALPINE DIGHTON, INC.

CALPINE EAST FUELS, INC.

CALPINE EASTERN CORPORATION

CALPINE ENERGY SERVICES HOLDINGS, INC.

CALPINE FINANCE COMPANY

CALPINE FREESTONE ENERGY GP, LLC

CALPINE FREESTONE ENERGY, LP

CALPINE FREESTONE, LLC

CALPINE FUELS CORPORATION

CALPINE GAS HOLDINGS, LLC

CALPINE GENERATING COMPANY, LLC

CALPINE GEYSERS COMPANY, L.P.

CALPINE GILROY 1, INC.

CALPINE GILROY 2, INC.

CALPINE GILROY COGEN, L.P.

CALPINE GLOBAL SERVICES COMPANY, INC.

CALPIRIE GORDONSVILLE GP HOLDINGS, LLC

CALPINE GORDONSVILLE LP HOLDINGS, LLC

CALPINE GORDONSVILLE, LLC

CALPINE GREENLEAF HOLDINGS, INC.

CALPINE GREENLEAF, INC.

CALPINE HIDALGO DESIGN, L.P.

CALPINE HIDALGO ENERGY CENTER, L.P.

CALPINE HIDALGO HOLDINGS, INC.

CALIPNE HIDALGO POWER GP, LLC

CALPINE HIDALGO POWER, LP

CALPINE HIDALGO, INC.

CALPINE INTERNATIONAL HOLDINGS, INC.

CALPINE INTERNATIONAL, LLC

CALPINE INVESTMENT HOLDINGS, LLC

CALPINE KENNEDY AIRPORT, INC.

CALPINE KENNEDY OPERATORS INC.



CALPINE KIA, INC.

CALPINE LEASING INC.

CALPINE LONG ISLAND, INC.

CALPINE LOST PINES OPERATIONS, INC.

CALPINC LOUISIANA PIPELINE COMPANY

CALPINE MAGIC VALLEY PIPELINE, INC.

CALPINE MONTEREY COGENERATION, INC.

CALPINE MVP, INC.

CALPINE NCTP GP, LLC

CALPINE NCTP, LP

CALPINE NORTHBROOK CORPORATION OF MAINE, INC.

CALPINE NORTHBROOK ENERGY HOLDING, LLC

CALPINE NORTHBROOK ENERGY, LLC

CALPINE NORTHBROOK HOLDINGS CORPORATION

CALPINE NORTHBROOK INVESTORS, LLC

CALPINE NORTHBROOK PROJECT HOLDINGS, LLC

CALPINE NORTHBROOK SERVICES, LLC

CALPINE NORTHBROOK SOUTHCOAST INVESTORS, LLC

CALPINE NTC, LP

CALPINE ONETA POWER I, LLC

CALPINE ONETA POWER II LLC

CALPINE ONETA POWER, L.P.

CALPINE OPERATIONS MANAGEMENT COMPANY, INC.

CALPINE PASTORIA HOLDINGS, LLC

CALPINE PHILADELPHIA, INC.

CALPINE PITTSBURG, LLC

CALPINE POWER COMPANY

CALPINE POWER EQUIPMENT LP

CALPINE POWER MANAGEMENT, INC.

CALPINE POWER MANAGEMENT, LP

CALPINE POWER, INC.

CALPINE POWERAMERICA, INC.

CALPINE POWERAMERICA - CA, LLC

CALPINE POWERAMERICA - CT, LLC

CALPINE POWERAMERICA - MA, LLC

CALPINE POWERAMERICA - ME, LLC

CALPINE POWERAMERICA - NH, LLC

CALPINE POWERAMERICA - NY, LLC

CALPINE POWERAMERICA - OR, LLC

CALPINE POWERAMERICA, LP

CALPINE PROJECT HOLDINGS, INC.

CALPINE PRYOR, INC.

CALPINE RUMFORD I, INC.

CALPINE RUMFORD, INC.

CALPINE SCHUYLKILL, INC.

CALPINE SISKIYOU GEOTHERMAL PARTNERS, L.P.



CALPINE SONORAN PIPELINE LLC

CALPINE STONY BROOK, INC.

CALPINE STONY BROOK OPERATORS, INC.

CALPINE STONY BROOK POWER MARKETING, LLC

CALPINE SUMAS, INC.

CALPINE TCCL HOLDINGS, INC.

CALPINE TEXAS PIPELINE GP, INC.

CALPINE TEXAS PIPELINE LP, INC.

CALPINE TEXAS PIPELINE, L.P.

CALPINE TIVERTON 1, INC.

CALPINE TIVERTON, INC.

CALPINE ULC I HOLDING, LLC

CALPINE UNIVERSITY POWER, INC.

CALPINE UNRESTRICTED FUNDING, LLC

CALPINE UNRESTRICTED HOLDINGS, LLC

CALPINE VAPOR, INC.

CARVILLE ENERGY LLC

CCFC DEVELOPMENT COMPANY, LLC

CCFC EQUIPMENT FINANCE COMPANY, LLC

CCFC PROJECT EQUIPMENT FINANCE COMPANY ONE, LLC

CES GP, LLC

CGC DIGHTON, LLC

CHANNEL ENERGY CENTER, LP

CHANNEL POWER GP, LLC

CHANNEL POWER, LP

CLEAR LAKE COGENERATION LIMITED PARTNERSHIP

COGENAMERICA ASIA INC.

COGENAMERICA PARLIN SUPPLY CORP.

COLUMBIA ENERGY LLC

CORPUS CHRISTI COGENERATION L.P.

CPN 3RD TURBINE, INC.

CPN ACADIA, INC.

CPN BERKS GENERATION, INC.

CPN BERKS, LLC

CPN BETHPAGE 3RD TURBINE, INC.

CPN CASCADE, INC.

CPN CLEAR LAKE, INC.

CPN DECATUR PIPELINE, INC.

CPN ENERGY SERVICES LP, INC.

CPN FREESTONE, LLC

CPN FUNDING, INC.

CPN MORRIS, INC.

CPN OXFORD, INC.

CPN PIPELINE COMPANY

CPN PLEASANT HILL OPERATING, LLC



CPN PLEASANT HILL, LLC

CPN POWER SERVICES GP, LLC

CPN POWER SERVICES, LP

CPN PRYOR FUNDING CORPORATION

CPN TELEPHONE FLAT, INC.

DECATUR ENERGY CENTER, LLC

DEER PARK POWER GP, LLC

DEER PARK POWER, LP

DELTA ENERGY CENTER, LLC

DIGHTON POWER ASSOCIATES LIMITED PARTNERSHIP

EAST ALTAMONT ENERGY CENTER, LLC

FOND DU LAC ENERGY CENTER, LLC

FONTANA ENERGY CENTER, LLC

FREESTONE POWER GENERATION, LP

GEC BETHPAGE INC.

GEOTHERMAL ENERGY PARTNERS LTD.

GEYSERS POWER COMPANY II, LLC

GEYSERS POWER COMPANY, LLC

GEYSERS POWER I COMPANY

GOLDENDALE ENERGY CENTER, LLC

HAMMOND ENERGY LLC

HILLABEE ENERGY CENTER, LLC

IDELWILD FUEL MANAGEMENT CORP.

JMC BETHPAGE, INC.

KIAC PARTNERS

LAKE WALES ENERGY CENTER, LLC

LAWRENCE ENERGY CENTER, LLC

LONE OAK ENERGY CENTER, LLC

LOS ESTEROS CRITICAL ENERGY FACILITY, LLC

LOS MEDANOS ENERGY CENTER LLC

MAGIC VALLEY GAS PIPELINE GP, LLC

MAGIC VALLEY GAS PIPELINE, LP

MAGIC VALLEY PIPELINE, L.P.

MEP PLEASANT HILL, LLC

MOAPA ENERGY CENTER, LLC

MOBILE ENERGY LLC

MODOC POWER, INC.

MORGAN ENERGY CENTER, LLC

MOUNT HOFFMAN GEOTHERMAL COMPANY, L.P.

MT. VERNON ENERGY LLC

NISSEQUOGUE COGEN PARTNERS

NORTHWEST COGENERATION, INC.

NTC FIVE, INC.

NTC GP, LLC

NUECES BAY ENERGY LLC

O.L.S. ENERGY-AGNEWS, INC.



ODYSSEY LAND ACQUISITION COMPANY

PAJARO ENERGY CENTER, LLC

PASTORIA ENERGY CENTER, LLC

PASTORIA ENERGY FACILITY, LLC

PHILADELPHIA BIOGAS SUPPLY, INC.

PHIPPS BEND ENERGY CENTER, LLC

PINE BLUFF ENERGY, LLC

POWER INVESTORS, L.L.C.

QUINTANA CANADA HOLDINGS, LLC

ROCKGEN ENERGY LLC

RUMFORD POWER ASSOCIATES LIMITED PARTNERSHIP

RUSSELL CITY ENERGY CENTER, LLC

SAN JOAQUIN VALLEY ENERGY CENTER, LLC

SILVERADO GEOTHERMAL RESOURCES, INC.

SKIPANON NATURAL GAS, LLC

SOUTH POINT ENERGY CENTER, LLC

SOUTH POINT HOLDINGS, LLC

STONY BROOK COGENERATION, INC.

STONY BROOK FUEL MANAGEMENT CORP.

SUTTER DRYERS, INC.

TBG COGEN PARTNERS

TEXAS CITY COGENERATION, L.P.

TEXAS COGENERATION COMPANY

TEXAS COGENERATION FIVE, INC.

TEXAS COGENERATION ONE COMPANY

THERMAL POWER COMPANY

TIVERTON POWER ASSOCIATES LIMITED PARTNERSHIP

TOWANTIC ENERGY, L.L.C.

VEC HOLDINGS, LLC

VENTURE ACQUISITION COMPANY

VINEYARD ENERGY CENTER, LLC

WAWAYANDA ENERGY CENTER, LLC

WHATCOM COGENERATION PARTNERS, L.P.

ZION ENERGY LLC

 

 

 

By:

/s/  Robert E. Fishman

 

 

Name:  Robert E. Fishman

 

 

Title:     Vice President

 



POWER SYSTEMS MFG., LLC

 

 

 

By:

/s/  Charles B. Clark, Jr.

 

 

Name:    Charles B. Clark, Jr.

 

 

Title:      Chief Financial Officer

 

 

CALPINE CONSTRUCTION MANAGEMENT

COMPANY, INC.

CALPINE OPERATING SERVICES COMPANY, INC.

CALPINE POWER SERVICES, INC.

NEWSOUTH ENERGY LLC

THMASSEN TURBINE SYSTEMS AMERICA, INC.

 

 

 

By:

/s/  Eric N. Pryor

 

 

Name:    Eric N. Pryor

 

 

Title:      Sr. Vice President

 

 

CALPINE ENERGY SERVICES, LP

CALPINE PRODUCER SERVICES, L.P.

CPN ENERGY SERVICES GP, INC.

 

 

 

By:

/s/  Thomas N. May

 

 

Name:    Thomas N. May

 

 

Title:      President

 





AGENTS AND LENDERS:

DEUTSCHE BANK TRUST COMPANY AMERICAS, as an Administrative Agent and as a Lender

 

 

 

By:

/s/  Marcus M. Tarkington

 

 

Name:    Marcus M. Tarkington

 

 

Title:      Director

 

 

 

By:

/s/  Paul O’Leary

 

 

Name:    Paul O’Leary

 

 

Title:      Vice President

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as an Administrative Agent and as a Lender

 

 

 

By:

/s/  Thomas R. Cantello

 

 

Name:    Thomas R. Cantello

 

 

Title:      Vice President

 

 

 

 

By:

/s/  Laurence Lapeyre

 

 

Name:    Laurence Lapeyre

 

 

Title:      Associate

 

 

Evergreen CBNA Loan Funding, LLC, as a Lender

 

 

 

By:

/s/  Molly Walter

 

 

Name:    Molly Walter

 

 

Title:      Attorney-in-Fact

 



Malibu CBNA Loan Funding, LLC, for itself or as agent for Malibu CFPI Loan
Funding LLC, as a Lender

 

 

 

By:

/s/  Molly Walter

 

 

Name:    Molly Walter

 

 

Title:      Attorney-in-Fact

 

 

PINEHURST TRADING, INC.,

as a Lender

 

 

 

By:

/s/  Christina L. Ramseur

 

 

Name:    Christina L. Ramseur

 

 

Title:      Assistant Vice President

 

 

Saturn Trust

By: AIG Global Investment Corp.,

its Investment Advisor, as a Lender

 

 

 

By:

/s/  Steven S. Oh

 

 

Name:    Steven S. Oh

 

 

Title:      Managing Director

 

 

Saturn CLO Ltd.

By: AIG Global Investment Corp.,

its Collateral Manager, as a Lender

 

 

 

By:

/s/  Steven S. Oh

 

 

Name:    Steven S. Oh

 

 

Title:      Managing Director

 



Galaxy CLO 2003-1, Ltd.

By: AIG Global Investment Corp.,

its Collateral Manager, as a Lender

 

 

 

By:

/s/  Steven S. Oh

 

 

Name:    Steven S. Oh

 

 

Title:      Managing Director

 

 

Galaxy III CLO, Ltd.

By: AIG Global Investment Corp.,

its Collateral Manager, as a Lender

 

 

 

By:

/s/  Steven S. Oh

 

 

Name:    Steven S. Oh

 

 

Title:      Managing Director

 

 

Galaxy IV CLO, LTD

By: AIG Global Investment Corp.,

its Collateral Manager, as a Lender

 

 

 

By:

/s/  Steven S. Oh

 

 

Name:    Steven S. Oh

 

 

Title:      Managing Director

 

 

SunAmerica Life Insurance Company

By: AIG Global Investment Corp.,

its Investment Advisor, as a Lender

 

 

 

By:

/s/  Steven S. Oh

 

 

Name:    Steven S. Oh

 

 

Title:      Managing Director

 



AIG SunAmerica Life Assurance Company

By: AIG Global Investment Corp.,

its Investment Advisor, as a Lender

 

 

 

By:

/s/  Steven S. Oh

 

 

Name:    Steven S. Oh

 

 

Title:      Managing Director

 

 

American International Group, Inc.

By: AIG Global Investment Corp.,

its Investment Advisor, as a Lender

 

 

 

By:

/s/  Steven S. Oh

 

 

Name:    Steven S. Oh

 

 

Title:      Managing Director

 

 

AIG Bank Loan Fund Ltd.

By: AIG Global Investment Corp.,

its Investment Manager, as a Lender

 

 

 

By:

/s/  Steven S. Oh

 

 

Name:    Steven S. Oh

 

 

Title:      Managing Director

 

 

SunAmerica Senior Floating Rate Fund, Inc.

By: AIG Global Investment Corp.,

its Investment Sub-Advisor, as a Lender

 

 

 

By:

/s/  Steven S. Oh

 

 

Name:    Steven S. Oh

 

 

Title:      Managing Director

 



LANDMARK VII CDO LTD

By: Aladdin Capital Management LLC, as Manager

 

 

 

By:

/s/  Angela Bozorgmir

 

 

Name:    Angela Bozorgmir

 

 

Title:      Director

 

 

LANDMARK VIII CDO LTD

By: Aladdin Capital Management LLC, as Manager

 

 

 

By:

/s/  Angela Bozorgmir

 

 

Name:    Angela Bozorgmir

 

 

Title:      Director

 

 

Pacifica CDO VI, LTD

as a Lender

 

 

 

By:

/s/  Peanie Wang

 

 

Name:    Peanie Wang

 

 

Title:      Senior Vice President

 

 

Alcentra Warehouse, LTD

as a Lender

 

 

 

By:

/s/  Peanie Wang

 

 

Name:    Peanie Wang

 

 

Title:      Senior Vice President

 



Pacifica CDO II, LTD

as a Lender

 

 

 

By:

/s/  Peanie Wang

 

 

Name:    Peanie Wang

 

 

Title:      Senior Vice President

 

 

Pacifica CDO VI, LTD

as a Lender

 

 

 

By:

/s/  Peanie Wang

 

 

Name:    Peanie Wang

 

 

Title:      Senior Vice President

 

 

Alcentra Warehouse, LTD

as a Lender

 

 

 

By:

/s/  Peanie Wang

 

 

Name:    Peanie Wang

 

 

Title:      Senior Vice President

 

 

AIMCO CLO, SERIES 2005-A

as a Lender

 

 

 

By:

/s/  Robert B. Bodett

 

 

Name:    Robert B. Bodett

 

 

Title:      Authorized Signatory

 

 

 

By:

/s/  David Walsh

 

 

Name:    David Walsh

 

 

Title:      Authorized Signatory

 



ANDOVER CAPITAL

as a Lender

 

 

 

By:

/s/  M. Tucker

 

 

Name:    Andover Cap – M. Tucker

 

 

Title:      PM

 

 

 

AG ALPHA CREDIT MASTER LTD.

as a Lender

 

 

 

By:

/s/  Michael Gordon

 

 

Name:    Michael Gordon

 

 

Title:      COO

 

 

Azure Funding North America I

as a Lender

 

 

 

By:

/s/  Daniel Schrupp

 

 

Name:    Daniel Schrupp

 

 

Title:      Senior Portfolio Manager

 



ARES ENHANCED LOAN INVESTMENT STRATEGY II, LTD.

 

 

 

By:

Ares Enhanced Loan Management II, L.P.,

 

 

Investment Manager

 

 

 

By:

Ares Enhanced Loan GP II, LLC,

 

 

Its General Partner

 

 

as a Lender

 

 

 

By:

/s/  Seth J. Brufsky

 

 

Name:    Seth J. Brufsky

 

 

Title:      Vice President

 

 

Ares X CLO Ltd.

 

 

 

By:

Ares CLO Management X, L.P.,

 

 

Investment Manager

 

 

 

By:

Ares CLO GP X, LLC,

 

 

Its General Partner

 

 

as a Lender

 

 

 

By:

/s/  Seth J. Brufsky

 

 

Name:    Seth J. Brufsky

 

 

Title:      Vice President

 



ARES HR CLO Ltd.

 

 

 

By:

Ares CLO Management IIR, L.P.

 

 

Investment Manager

 

 

 

By:

Ares CLO GP IIR, LLC,

 

 

Its General Partner

 

 

as a Lender

 

 

 

By:

/s/  Seth J. Brufsky

 

 

Name:    Seth J. Brufsky

 

 

Title:      Vice President

 

 

Ares VR CLO Ltd.

 

 

 

By:

Ares CLO Management VR, L.P.,

 

 

Investment Manager

 

 

 

By:

Ares CLO GP VR, LLC,

 

 

Its General Partner

 

 

as a Lender

 

 

 

By:

/s/  Seth J. Brufsky

 

 

Name:    Seth J. Brufsky

 

 

Title:      Vice President

 



Ares VIR CLO Ltd.

 

 

 

By:

Ares CLO Management VIR, L.P.,

 

 

Investment Manager

 

 

 

By:

Ares CLO GP VIR, LLC,

 

 

Its General Partner

 

 

as a Lender

 

 

 

By:

/s/  Seth J. Brufsky

 

 

Name:    Seth J. Brufsky

 

 

Title:      Vice President

 

 

Ares VIII CLO Ltd.

 

 

 

By:

Ares CLO Management VIII, L.P.,

 

 

Investment Manager

 

 

 

By:

Ares CLO GP VIII, LLC,

 

 

Its General Partner

 

 

as a Lender

 

 

 

By:

/s/  Seth J. Brufsky

 

 

Name:    Seth J. Brufsky

 

 

Title:      Vice President

 



Ares IX CLO Ltd.

 

 

 

By:

Ares CLO Management IX, L.P.,

 

 

Investment Manager

 

 

 

By:

Ares CLO GP IX, LLC,

 

 

Its General Partner

 

 

as a Lender

 

 

 

By:

/s/  Seth J. Brufsky

 

 

Name:    Seth J. Brufsky

 

 

Title:      Vice President

 

 

CONFLUENT 2 LIMITED

 

 

 

By:

Ares Private Account Management I, L.P.,

 

as Sub-Manager

 

 

 

By:

Ares Private Account Management I, GP,

 

LLC, as General Partner

 

 

 

By:

Ares Management LLC, as Manager

 

 

as a Lender

 

 

 

By:

/s/  Seth J. Brufsky

 

 

Name:    Seth J. Brufsky

 

 

Title:      Vice President

 



ARES ENHANCED LOAN INVESTMENT STRATEGY, LTD.

 

 

 

By:

Ares Enhanced Loan Management, L.P.,

 

 

Investment Manager

 

 

 

By:

Ares Enhanced Loan GP, LLC,

 

 

Its General Partner

 

 

as a Lender

 

 

 

By:

/s/  Seth J. Brufsky

 

 

Name:    Seth J. Brufsky

 

 

Title:      Vice President

 

 

AVENUE CLO II, LIMITED

as a Lender

 

 

 

By:

/s/  Richard D’Addario

 

 

Name:    Richard D’Addario

 

 

Title:      Senior Portfolio Manager

 

 

AVENUE CLO III, LIMITED

as a Lender

 

 

 

By:

/s/  Richard D’Addario

 

 

Name:    Richard D’Addario

 

 

Title:      Senior Portfolio Manager

 



Sankaty Advisors, LLC as Collateral Manager for Loan Funding XI LLC, as Term
Lender

 

as a Lender

 

 

 

By:

/s/  Alan K. Halfenger

 

 

Name:    Alan K. Halfenger

 

 

Title:      Chief Compliance Officer

 

 

Assistant Secretary

 

 

Sankaty High Yield Partners, III, L.P.

 

as a Lender

 

 

 

By:

/s/  Alan K. Halfenger

 

 

Name:    Alan K. Halfenger

 

 

Title:      Chief Compliance Officer

 

 

Assistant Secretary

 

 

LOAN FUNDING IX LLC, for itself or as agent for Corporate Loan Funding IX LLC

By: INVESCO Senior Secured Management, Inc., as Portfolio Manager

 

 

 

By:

/s/  Angela Gambardella

 

 

Name:    Angela Gambardella

 

 

Title:      Authorized Signatory

 



Sankaty High Yield Partners, II, L.P.

 

as a Lender

 

 

 

By:

/s/  Alan K. Halfenger

 

 

Name:    Alan K. Halfenger

 

 

Title:      Chief Compliance Officer

 

 

Assistant Secretary

 

 

Sankaty Advisors, LLC as Collateral Manager for

Race Point III CLO, Limited, as Term Lender

 

as a Lender

 

 

 

By:

/s/  Alan K. Halfenger

 

 

Name:    Alan K. Halfenger

 

 

Title:      Chief Compliance Officer

 

 

Assistant Secretary

 

 

KATONAH V, LTD.

By: INVESCO Senior Secured Management, Inc., as Investment Manager

 

 

 

By:

/s/  Angela Gambardella

 

 

Name:    Angela Gambardella

 

 

Title:      Authorized Signatory

 



Sankaty Advisors, LLC as Collateral Manager for Race Point CLO, Limited, as Term
Lender

 

as a Lender

 

 

 

By:

/s/  Alan K. Halfenger

 

 

Name:    Alan K. Halfenger

 

 

Title:      Chief Compliance Officer

 

 

Assistant Secretary

 

 

Sankaty Advisors, LLC as Collateral Manager for

Prospect Funding I, LLC as Term Lender

 

as a Lender

 

 

 

By:

/s/  Alan K. Halfenger

 

 

Name:    Alan K. Halfenger

 

 

Title:      Chief Compliance Officer

 

 

Assistant Secretary

 

 

Katonah III, Ltd. by Sankaty Advisors, LLC as

Sub-Advisors

 

as a Lender

 

 

 

By:

/s/  Alan K. Halfenger

 

 

Name:    Alan K. Halfenger

 

 

Title:      Chief Compliance Officer

 

 

Assistant Secretary

 



RAINTREE TRADING LLC

as a Lender

 

 

 

By:

/s/  Christina L. Ramseur

 

 

Name:    Christina L. Ramseur

 

 

Title:      Assistant Vice President

 

 

WATERVILLE FUNDING LLC

as a Lender

 

 

 

By:

/s/  Christina L. Ramseur

 

 

Name:    Christina L. Ramseur

 

 

Title:      Assistant Vice President

 

 

BANK OF AMERICA, N.A.

as a Lender

 

 

 

By:

/s/  Jonathan M. Barnes

 

 

Name:    Jonathan M. Barnes

 

 

Title:      Vice President

 

 

BAYERISCHE LANDESBANK, as Joint Second

Priority Documentation Agent and Lender

 

 

 

By:

/s/  Georgina Fiordalisi

 

 

Name:    Georgina Fiordalisi

 

 

Title:      Vice President

 

 

 

By:

/s/  Donna M. Quilty

 

 

Name:    Donna M. Quilty

 

 

Title:      Vice President

 



BEAR STEARNS INVESTMENT PRODUCTS,

INC.

as a Lender

 

 

 

By:

/s/  Jonathan Weiss

 

 

Name:    Jonathan Weiss

 

 

Title:      Authorized Signatory

 

 

BLACK DIAMOND INTERNATIONAL

FUNDING, LTD., as advised by BLACK

DIAMOND CAPITAL MANAGEMENT L.L.C.

 

as a Lender

 

 

 

By:

/s/  Alan Corkish

 

 

Name:    Alan Corkish

 

 

Title:      Director

 

 

BDC Finance LLC

By: Black Diamond Capital Management, L.L.C.,

as its Investment Manager

as a Lender

 

 

 

By:

/s/  Stephen H. Deckoff

 

 

Name:    Stephen H. Deckoff

 

 

Title:      Managing Principal

 

 

Black Diamond Capital Management, L.L.C.

 



BLACK DIAMOND CLO 2006-1 (CAYMAN) LTD.

By: Black Diamond Capital Management, L.L.C.,

as its Collateral Manager

as a Lender

 

 

 

By:

/s/  Stephen H. Deckoff

 

 

Name:    Stephen H. Deckoff

 

 

Title:      Managing Principal

 

 

Black Diamond Capital Management, L.L.C.

 

 

BLACK DIAMOND CLO 2005-2 LTD.

By: Black Diamond CLO 2005-2 Adviser, L.L.C.,

as its Collateral Manager

as a Lender

 

 

 

By:

/s/  Stephen H. Deckoff

 

 

Name:    Stephen H. Deckoff

 

 

Title:      Managing Principal

 

 

Black Diamond Capital Management, L.L.C.

 

 

BLACK DIAMOND CLO 2005-1 LTD.

By: Black Diamond CLO 2005-1 Adviser, L.L.C.,

as its Collateral Manager

as a Lender

 

 

 

By:

/s/  Stephen H. Deckoff

 

 

Name:    Stephen H. Deckoff

 

 

Title:      Managing Principal

 

 

Black Diamond Capital Management, L.L.C.

 



BlueMountain CLO Ltd

as a Lender

 

 

 

By:

/s/  Kimberly Rena

 

 

Name:    Kimberly Rena

 

 

Title:      Associate

 

 

 

DUNES FUNDING LLC

as a Lender

 

 

 

By:

/s/  Christina L. Ramseur

 

 

Name:    Christina L. Ramseur

 

 

Title:      Assistant Vice President

 

 

Carlyle Loan Investment, Ltd.

as a Lender

 

 

 

By:

/s/  Linda Pace

 

 

Name:    Linda Pace

 

 

Title:      Managing Director

 

 

CITIBANK, N.A.,

as a Lender

 

 

 

By:

/s/  Alicia Beal

 

 

Name:    Alicia Beal

 

 

Title:      Attorney-in-Fact

 



CF Special Situation Fund I LP

as a Lender

 

 

 

By:

/s/  Ryan R. Crane

 

 

Name:    Ryan R. Crane

 

 

Title:      Partner

 

 

JUPITER LOAN FUNDING LLC

as a Lender

 

 

 

By:

/s/  Christina L. Ramseur

 

 

Name:    Christina L. Ramseur

 

 

Title:      Assistant Vice President

 

 

FALL CREEK CLO, LTD.

as a Lender

 

 

 

By:

/s/  Thomas N. Davis

 

 

Name:    Thomas N. Davis

 

 

Title:      Authorized Signor

 

 

EAGLE CREEK CLO, LTD.

as a Lender

 

 

 

By:

/s/  Thomas N. Davis

 

 

Name:    Thomas N. Davis

 

 

Title:      Authorized Signor

 



MADISON PARK FUNDING II

as a Lender

 

 

 

By:

/s/  Linda R. Karn

 

 

Name:    Linda R. Karn

 

 

Title:      Authorized Signatory

 

 

CASTLE FUNDING II

as a Lender

 

 

 

By:

/s/  Linda R. Karn

 

 

Name:    Linda R. Karn

 

 

Title:      Authorized Signatory

 

 

Atrium V

as a Lender

 

 

 

By:

/s/  Linda R. Karn

 

 

Name:    Linda R. Karn

 

 

Title:      Authorized Signatory

 

 

Atrium III

as a Lender

 

 

 

By:

/s/  Linda R. Karn

 

 

Name:    Linda R. Karn

 

 

Title:      Authorized Signatory

 



Atrium CDO

as a Lender

 

 

 

By:

/s/  Linda R. Karn

 

 

Name:    Linda R. Karn

 

 

Title:      Authorized Signatory

 

 

CSAM Funding IV

as a Lender

 

 

 

By:

/s/  Linda R. Karn

 

 

Name:    Linda R. Karn

 

 

Title:      Authorized Signatory

 

 

CSAM Funding III

as a Lender

 

 

 

By:

/s/  Linda R. Karn

 

 

Name:    Linda R. Karn

 

 

Title:      Authorized Signatory

 

 

CSAM Funding II

as a Lender

 

 

 

By:

/s/  Linda R. Karn

 

 

Name:    Linda R. Karn

 

 

Title:      Authorized Signatory

 



CSAM Funding I

as a Lender

 

 

 

By:

/s/  Linda R. Karn

 

 

Name:    Linda R. Karn

 

 

Title:      Authorized Signatory

 

 

CREDIT SUISSE CAPITAL LLC

as a Lender

 

 

 

By:

/s/  Robert Healey

 

 

Name:    Robert Healey

 

 

Title:      Director

 

 

Credit Suisse, Cayman Islands Branch,

as a Lender

 

 

 

By:

/s/  Thomas R. Cantello

 

 

Name:    Thomas R. Cantello

 

 

Title:      Vice President

 

 

 

By:

/s/  Laurence Lapeyre

 

 

Name:    Laurence Lapeyre

 

 

Title:      Associate

 



Atlas Loan Funding (Hartford), LLC

By: Atlas Capital Funding, Ltd.

By: Structured Asset Investors, LLC

Its Investment Manager

as a Lender

 

 

 

By:

/s/  Diana M. Himes

 

 

Name:    Diana M. Himes

 

 

Title:      Associate

 

 

Classica Cayman B.D. Limited

as a Lender

 

 

 

By:

/s/  Ryan Flohre

 

 

Name:    Ryan Flohre

 

 

Title:      Authorized Signatory

 

 

 

By:

/s/  Brian Schneider

 

 

Name:    Brian Schneider

 

 

Title:      Authorized Signatory

 

 

CREDIT SUISSE LOAN FUNDING LLC

as a Lender

 

 

 

By:

/s/  Barry Zamore

 

 

Name:    Barry Zamore

 

 

Title:      Managing Director

 

 

 

 

/s/  Vikram Natarajan

 

 

Vikram Natarajan

 

 

Director

 



CYPRESSTREE CLAIF FUNDING LLC

as a Lender

 

 

 

By:

/s/  Christina L. Ramseur

 

 

Name:    Christina L. Ramseur

 

 

Title:      Assistant Vice President

 

 

DURHAM ACQUISITION CO. LLC

as a Lender

 

 

 

By:

/s/  Christopher M. Mackey

 

 

Name:    Christopher M. Mackey

 

 

Title:      Managing Principal

 

 

CREDIT GENESIS CLO 2005-1

as a Lender

 

 

 

By:

/s/  Christopher M. Mackey

 

 

Name:    Christopher M. Mackey

 

 

Title:      Managing Principal

 

 

EAST WEST BANK, as a Lender

 

 

 

By:

/s/  Nancy A. Moore

 

 

Name:    Nancy A. Moore

 

 

Title:      Senior Vice President

 



Eaton Vance Credit

Opportunities Fund

By: Eaton Vance Management

As Investment Advisor

as a Lender

 

 

 

By:

/s/  Michael B. Botthof

 

 

Name:    Michael B. Botthof

 

 

Title:      Vice President

 

 

GRAYSON & CO.

BY: BOSTON MANAGEMENT AND

RESEARCH

AS INVESTMENT ADVISOR

as a Lender

 

 

 

By:

/s/  Michael B. Botthof

 

 

Name:    Michael B. Botthof

 

 

Title:      Vice President

 

 

EATON VANCE INSTITUTIONAL SENIOR

LOAN FUND

BY: EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR

as a Lender

 

 

By:

/s/  Michael B. Botthof

 

 

Name:    Michael B. Botthof

 

 

Title:      Vice President

 



EATON VANCE CREDIT OPPORTUNITIES

FUND

BY: EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR

as a Lender

 

 

 

By:

/s/  Michael B. Botthof

 

 

Name:    Michael B. Botthof

 

 

Title:      Vice President

 

 

SENIOR DEBT PORTFOLIO

BY: BOSTON MANAGEMENT AND

RESEARCH

AS INVESTMENT ADVISOR

as a Lender

 

 

 

By:

/s/  Michael B. Botthof

 

 

Name:    Michael B. Botthof

 

 

Title:      Vice President

 

 

EATON VANCE INSTITUTIONAL SENIOR

LOAN FUND

BY: EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR

as a Lender

 

 

 

By:

/s/  Michael B. Botthof

 

 

Name:    Michael B. Botthof

 

 

Title:      Vice President

 



SENIOR DEBT PORTFOLIO

BY: BOSTON MANAGEMENT AND

RESEARCH

AS INVESTMENT ADVISOR

as a Lender

 

 

 

By:

/s/  Michael B. Botthof

 

 

Name:    Michael B. Botthof

 

 

Title:      Vice President

 

 

Erste Bank de Oestenreichischen Sparkassen AG

as a Lender

 

 

 

By:

/s/  Brian J. Lynch

 

 

Name:    Brian J. Lynch

 

 

Title:      1st Vice President

 

 

 

By:

/s/  Patrick W. Kunkel

 

 

Name:    Patrick W. Kunkel

 

 

Title:      Director

 



TRS FORE LLC

and as a Lender

 

By: Deutsche Bank AG New York Branch, its sole

Member

By: DB Services New Jersey, Inc.

 

 

 

By:

/s/  Alice L. Wagner

 

 

Name:    Alice L. Wagner

 

 

Title:      Vice President

 

 

 

By:

/s/  Deborah O’Keefe

 

 

Name:    Deborah O’Keefe

 

 

Title:      Vice President

 

 

FORE LEVERAGED LOAN OPPORTUNITY

FUND, LTD

as a Lender

 

 

 

By:

/s/  Mel Gao

 

 

Name:    Mel Gao

 

 

Title:      Assistant Secretary

 

 

FORE CONVERTIBLE MASTER FUND, LTD

as a Lender

 

 

 

By:

/s/  Mel Gao

 

 

Name:    Mel Gao

 

 

Title:      Assistant Secretary

 



FORE ERISA FUND, LTD

as a Lender

 

 

 

By:

/s/  Mel Gao

 

 

Name:    Mel Gao

 

 

Title:      Assistant Secretary

 

 

FORE MULTI STRATEGY MASTER FUND,

LTD

as a Lender

 

 

 

By:

/s/  Mel Gao

 

 

Name:    Mel Gao

 

 

Title:      Assistant Secretary

 

 

FORTRESS PORTFOLIO TRUST

By: Four Corners Capital Management, LLC

As Investment Manager

 

 

 

By:

/s/  Kapil Singh

 

 

Name:    Kapil Singh

 

 

Title:      Senior Vice President

 

 

FORTRESS CREDIT FUNDING III LP

as a Lender

 

 

 

By:

/s/  Glenn P. Cummins

 

 

Name:    Glenn P. Cummins

 

 

Title:      Chief Financial Officer

 



Fortress Credit Investments I LTD

as a Lender

 

 

 

By:

/s/  Constantine Dakolias

 

 

Name:    Constantine Dakolias

 

 

Title:      Chief Credit Officer

 

 

Fortress Credit Investments II LTD

as a Lender

 

 

 

By:

/s/  Constantine Dakolias

 

 

Name:    Constantine Dakolias

 

 

Title:      Chief Credit Officer

 

 

Fortress Credit Funding II LP

as a Lender

 

 

 

By:

/s/  Glenn P. Cummins

 

 

Name:    Glenn P. Cummins

 

 

Title:      Chief Financial Officer

 

 

MAN MAC I LIMITED

as a Lender

 

 

 

By:

/s/  Mel Gao

 

 

Name:    Mel Gao

 

 

Title:      Assistant Secretary

 



FIRST TRUST/FOUR CORNERS SENIOR

FLOATING RATE INCOME FUND II

By: Four Corners Capital Management, LLC

As Sub-Advisor

 

 

 

By:

/s/  Kapil Singh

 

 

Name:    Kapil Singh

 

 

Title:      Senior Vice President

 

 

AUGUSTA TRADING LLC

as a Lender

 

 

 

By:

/s/  Christina L. Ramseur

 

 

Name:    Christina L. Ramseur

 

 

Title:      Assistant Vice President

 

 

KNIGHT CBNA LOAN FUNDING

KNIGHT CFPI LOAN FUNDING LLC

 

Knight CBNA Loan Funding LLC, for itself or as

Agent for Knight CFPI Loan Funding LLC

 

 

 

By:

/s/  Adam Lehnertz

 

 

Name:    Adam Lehnertz

 

 

Title:      Attorney-in-Fact

 



SECURITY INCOME FUND-INCOME

OPPORTUNITY SERIES

By: Four Corners Capital Management, LLC

As Sub-Advisor

 

 

 

By:

/s/  Kapil Singh

 

 

Name:    Kapil Singh

 

 

Title:      Senior Vice President

 

 

FOUR CORNERS CLO 2005-1, Ltd.

By: Four Corners Capital Management, LLC

As Collateral Manager

 

 

 

By:

/s/  Kapil Singh

 

 

Name:    Kapil Singh, CFA

 

 

Title:      Senior Vice President

 

 

Grand Central Asset Trust, KMT Series

as a Lender

 

 

 

By:

/s/  Molly Walter

 

 

Name:    Molly Walter

 

 

Title:      Attorney-in-Fact

 

 

Grand Central Asset Trust, BAS Series

as a Lender

 

 

 

By:

/s/  Molly Walter

 

 

Name:    Molly Walter

 

 

Title:      Attorney-in-Fact

 



TRS ARIA LLC

By: Deutsche Bank AG New York Branch, its Sole

Member

By: DB Services New Jersey, Inc.

as a Lender

 

 

 

By:

/s/  Deirdre Whorton

 

 

Name:    Deirdre Whorton

 

 

Title:      Assistant Vice President

 

 

 

By:

/s/  Alice L. Wagner

 

 

Name:    Alice L. Wagner

 

 

Title:      Vice President

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH

as a Lender

 

 

 

By:

/s/  Marcus M. Tarkington

 

 

Name:    Marcus M. Tarkington

 

 

Title:      Director

 

 

 

By:

/s/  Paul O’Leary

 

 

Name:    Paul O’Leary

 

 

Title:      Vice President

 

 

FIRST TRUST/FOUR CORNERS SENIOR

FLOATING RATE INCOME FUND II

By: Four Corners Capital Management, LLC

As Sub-Advisor

 

 

By:

/s/  Kapil Singh

 

 

Name:    Kapil Singh, CFA

 

 

Title:      Senior Vice President

 



FORTRESS PORTFOLIO TRUST

By: Four Corners Capital Management, LLC

As Investment Manager

 

 

 

By:

/s/  Kapil Singh

 

 

Name:    Kapil Singh, CFA

 

 

Title:      Senior Vice President

 

 

FIRST TRUST/FOUR CORNERS SENIOR

FLOATING RATE INCOME FUND

By: Four Corners Capital Management, LLC

As Sub-Advisor

 

 

 

By:

/s/  Kapil Singh

 

 

Name:    Kapil Singh, CFA

 

 

Title:      Senior Vice President

 

 

SECURITY INCOME FUND-INCOME

OPPORTUNITY SERIES

By: Four Corners Capital Management, LLC

As Sub-Advisor

 

 

 

By:

/s/  Kapil Singh

 

 

Name:    Kapil Singh, CFA

 

 

Title:      Senior Vice President

 



MACQUARIE/FIRST TRUST GLOBAL

INFRASTRUCTURE/UTILITIES DIVIDEND &

INCOME FUND

By: Four Corners Capital Management, LLC

As Sub-Advisor

 

 

 

By:

/s/  Kapil Singh

 

 

Name:    Kapil Singh, CFA

 

 

Title:      Senior Vice President

 

 

FOUR CORNERS CLO 2005-1, Ltd.

By: Four Corners Capital Management, LLC

As Collateral Manager

 

 

 

By:

/s/  Kapil Singh

 

 

Name:    Kapil Singh, CFA

 

 

Title:      Senior Vice President

 

 

MACQUARIE/FIRST TRUST GLOBAL

INFRASTRUCTURE/UTILITIES DIVIDEND &

INCOME FUND

By: Four Corners Capital Management, LLC

As Sub-Advisor

 

 

 

By:

/s/  Kapil Singh

 

 

Name:    Kapil Singh, CFA

 

 

Title:      Senior Vice President

 



FIRST TRUST/FOUR CORNERS SENIOR

FLOATING RATE INCOME FUND

By: Four Corners Capital Management, LLC

As Sub-Advisor

 

 

 

By:

/s/  Kapil Singh

 

 

Name:    Kapil Singh, CFA

 

 

Title:      Senior Vice President

 

 

Four Corners CLO II, LTD.

as a Lender

 

 

 

By:

/s/  Adam Lehnertz

 

 

Name:    Adam Lehnertz

 

 

Title:      Attorney-in-Fact

 

 

Freestyle Special Opportunities Master Fund, Ltd.

as a Lender

 

 

 

By:

/s/  Adrian MacKay

 

 

Name:    Adrian MacKay

 

 

Title:      Managing Member of Freestyle Fund

 

 

Services Company LLC, Investment

 

 

Manager

 



GENERAL ELECTRIC CAPITAL

CORPORATION, as Sub-Agent, Joint First Priority

Documentation Agent, Joint Second Priority

Documentation Agent and Lender

 

 

 

By:

/s/  Ali Mirza

 

 

Name:    Ali Mirza

 

 

Title:      Duly Authorized Signatory

 

 

Global Leveraged Capital Credit Opportunity Fund

as a Lender

 

Global Leveraged Capital Management, LLC, as

Collateral Manager

 

 

 

By:

/s/  Andy Cai

 

 

Name:    Andy Cai

 

 

Title:      Analyst

 

 

Citi GoldenTree Ltd.

By: GoldenTree Asset Management, LP

as a Lender

 

 

 

By:

/s/  Karen A. Weber

 

 

Name:    Karen A. Weber

 

 

Title:      Director, Bank Debt

 



GoldenTree 2004 Trust

By: GoldenTree Asset Management, LP

as a Lender

 

 

 

By:

/s/  Karen A. Weber

 

 

Name:    Karen A. Weber

 

 

Title:      Director, Bank Debt

 

 

GoldenTree Credit Opportunities Financing II,

Limited

By: GoldenTree Asset Management, LP

as a Lender

 

 

 

By:

/s/  Karen A. Weber

 

 

Name:    Karen A. Weber

 

 

Title:      Director, Bank Debt

 

 

GoldenTree Credit Opportunities Financing I,

Limited

By: GoldenTree Asset Management, LP

as a Lender

 

 

 

By:

/s/  Karen A. Weber

 

 

Name:    Karen A. Weber

 

 

Title:      Director, Bank Debt

 



GoldenTree MultiStrategy Financing, Ltd

By: GoldenTree Asset Management, LP

as a Lender

 

 

 

By:

/s/  Karen A. Weber

 

 

Name:    Karen A. Weber

 

 

Title:      Director, Bank Debt

 

 

Greenwich International, Ltd.

as a Lender

 

 

 

By:

/s/  Kevin Cavanaugh

 

 

Name:    Kevin Cavanaugh

 

 

Title:      SVP

 

 

The Hartford Mutual Funds, Inc. on behalf of the

Hartford Floating Rate Fund by Hartford

Investment Management Company, its sub-advisor,

as a lender

 

 

 

By:

/s/  John P. Connor

 

 

Name:    John P. Connor

 

 

Title:      Senior Vice President

 

 

STANWICH LOAN FUNDING LLC

as a Lender

 

 

 

By:

/s/  Christina L. Ramseur

 

 

Name:    Christina L. Ramseur

 

 

Title:      Assistant Vice President

 



Stedman CBNA Loan Funding LLC, for itself or as

agent for Stedman CFPI Loan Funding LLC

as a Lender

 

 

 

By:

/s/  Molly Walter

 

 

Name:    Molly Walter

 

 

Title:      Attorney-in-Fact

 

 

Highland Credit Strategies Fund

as a Lender

 

 

 

By:

/s/  M. Jason Blackburn

 

 

Name:    M. Jason Blackburn

 

 

Title:      Treasurer

 

 

Highland Floating Rate LLC

as a Lender

 

 

 

By:

/s/  M. Jason Blackburn

 

 

Name:    M. Jason Blackburn

 

 

Title:      Treasurer

 

 

Highland Floating Rate Advantage Fund

as a Lender

 

 

 

By:

/s/  M. Jason Blackburn

 

 

Name:    M. Jason Blackburn

 

 

Title:      Treasurer

 



Loan Funding IV LLC

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

as a Lender

 

 

 

By:

/s/  Brian Lohrding

 

 

Name:    Brian Lohrding

 

 

Title:      Treasurer, Strand Advisors, Inc.,

 

 

General Partner of Highland Capital

 

 

Management, L.P.

 

 

Highland Legacy Limited

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

as a Lender

 

 

 

By:

/s/  Brian Lohrding

 

 

Name:    Brian Lohrding

 

 

Title:      Treasurer, Strand Advisors, Inc.,

 

 

General Partner of Highland Capital

 

 

Management, L.P.

 

 

Highland Offshore Partners, L.P.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

as a Lender

 

 

 

By:

/s/  Brian Lohrding

 

 

Name:    Brian Lohrding

 

 

Title:      Treasurer, Strand Advisors, Inc.,

 

 

General Partner of Highland Capital

 

 

Management, L.P.

 



Rockwall CDO LTD.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

as a Lender

 

 

 

By:

/s/  Brian Lohrding

 

 

Name:    Brian Lohrding

 

 

Title:      Treasurer, Strand Advisors, Inc.,

 

 

General Partner of Highland Capital

 

 

Management, L.P.

 

 

Red River CLO Ltd.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

as a Lender

 

 

 

By:

/s/  Brian Lohrding

 

 

Name:    Brian Lohrding

 

 

Title:      Treasurer, Strand Advisors, Inc.,

 

 

General Partner of Highland Capital

 

 

Management, L.P.

 

 

Loan Funding VII LLC

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

as a Lender

 

 

 

By:

/s/  Brian Lohrding

 

 

Name:    Brian Lohrding

 

 

Title:      Treasurer, Strand Advisors, Inc.,

 

 

General Partner of Highland Capital

 

 

Management, L.P.

 



Liberty CLO, Ltd.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

as a Lender

 

 

 

By:

/s/  Brian Lohrding

 

 

Name:    Brian Lohrding

 

 

Title:      Treasurer, Strand Advisors, Inc.,

 

 

General Partner of Highland Capital

 

 

Management, L.P.

 

 

HSH Nordbank AG, New York Branch

as a Lender

 

 

 

By:

/s/  T. K. Emmons

 

 

Name:    T. K. Emmons

 

 

Title:      SUP

 

 

 

By:

/s/  Lisa Cintron

 

 

Name:    Lisa Cintron

 

 

Title:      Vice President

 

 

AIM FLOATING RATE FUND

By: INVESCO Senior Secured Management, Inc.,

as Sub-Advisor

 

 

 

By:

/s/  Angela Gambardella

 

 

Name:    Angela Gambardella

 

 

Title:      Authorized Signatory

 



DIVERSIFIED CREDIT PORTFOLIA LTD.

By: INVESCO Senior Secured Management, Inc.,

as Investment Advisor

 

 

 

By:

/s/  Angela Gambardella

 

 

Name:    Angela Gambardella

 

 

Title:      Authorized Signatory

 

 

Atlas Loan Funding 7, LLC

By: Atlas Capital Funding, Ltd.

By: Structured Asset Investors, LLC

Its Investment Manager

as a Lender

 

 

 

By:

/s/  Diana M. Himes

 

 

Name:    Diana M. Himes

 

 

Title:      Associate

 

 

NAUTIQUE FUNDING LTD.

By: INVESCO Senior Secured Management, Inc.,

as Collateral Manager

 

 

 

By:

/s/  Angela Gambardella

 

 

Name:    Angela Gambardella

 

 

Title:      Authorized Signatory

 



SAGAMORE CLO LTD.

By: INVESCO Senior Secured Management, Inc.,

as Collateral Manager

 

 

 

By:

/s/  Angela Gambardella

 

 

Name:    Angela Gambardella

 

 

Title:      Authorized Signatory

 

 

SARATOGA CLO I, LIMITED

By: INVESCO Senior Secured Management, Inc.,

as the Asset Manager

 

 

 

By:

/s/  Angela Gambardella

 

 

Name:    Angela Gambardella

 

 

Title:      Authorized Signatory

 

 

SKY LOAN FUNDING LLC

as a Lender

 

 

 

By:

/s/  David Balmert

 

 

Name:    David Balmert

 

 

Title:      Attorney-in-Kind

 

 

KINGSLAND III, LTD.,

as a Lender

 

 

 

By:

/s/  Vincent Siino

 

 

Name:    Vincent Siino

 

 

Title:      Authorized Officer, Kingsland Capital

 

 

Management, LLC, as Manager

 



KINGSLAND II, LTD.,

as a Lender

 

 

 

By:

/s/  Vincent Siino

 

 

Name:    Vincent Siino

 

 

Title:      Authorized Officer, Kingsland Capital

 

 

Management, LLC, as Manager

 

 

KINGSLAND I, LTD.,

as a Lender

 

 

 

By:

/s/  Vincent Siino

 

 

Name:    Vincent Siino

 

 

Title:      Authorized Officer, Kingsland Capital

 

 

Management, LLC, as Manager

 

 

Bushnell CBNA Loan Funding LLC, for itself or as

agent for Bushnell CFPI Loan Funding L.L.C.

as a Lender

 

 

 

By:

/s/  Molly Walter

 

 

Name:    Molly Walter

 

 

Title:      Attorney-in-Fact

 

 

Grand Central Asset Trust, FPV Series

 

 

 

By:

/s/  Beata Konopko

 

 

Name:    Beata Konopko

 

 

Title:      Attorney-in-Fact

 



Trumbull THC2 Loan Funding LLC, for itself or as

agent for Trumbull THC2 CFPI Loan Funding

L.L.C.

as a Lender

 

 

 

By:

/s/  Molly Walter

 

 

Name:    Molly Walter

 

 

Title:      Attorney-in-Fact

 

 

Grand Central Asset Trust, PFV Series

 

 

 

By:

/s/  Beata Konopko

 

 

Name:    Beata Konopko

 

 

Title:      Attorney-in-Fact

 

 

LightPoint CLO 2004-1, Ltd.

Premium Loan Trust I, Ltd.

LightPoint CLO III, Ltd.

LightPoint CLO IV, Ltd.

 

 

 

By:

/s/  Colin Donlan

 

 

Name:    Colin Donlan

 

 

Title:      Director

 

 

LONG LANE MASTER TRUST IV

as a Lender

 

 

 

By:

/s/  Christina L. Ramseur

 

 

Name:    Christina L. Ramseur

 

 

Title:      Authorized Agent

 



LATITUDE CLO II, LTD

as a Lender

 

 

 

By:

/s/  Chauncey F. Lufkin

 

 

Name:    Chauncey F. Lufkin

 

 

Title:      CIO

 

 

Luminus Energy Partners Master Fund, Ltd.

as a Lender

 

 

 

By:

/s/  Paul Segal

 

 

Name:    Paul Segal

 

 

Title:      Director

 

 

CONTINENTAL CASUALTY COMPANY

as a Lender

 

 

 

By:

/s/  Marilou R. McGirr

 

 

Name:    Marilou R. McGirr

 

 

Title:      Vice President and Assistant Treasurer

 

 

GANNETT PEAK CLO I, LTD.

By: McDonnell Investment Management, LLC, as

Investment Manager

as a Lender

 

 

 

By:

/s/  Kathleen A. Zarn

 

 

Name:    Kathleen A. Zarn

 

 

Title:      Vice President

 



MCDONNELL LOAN OPPORTUNITY LTD.

By: McDonnell Investment Management, LLC, as

Investment Manager

as a Lender

 

 

 

By:

/s/  Kathleen A. Zarn

 

 

Name:    Kathleen A. Zarn

 

 

Title:      Vice President

 

 

WIND RIVER CLO II – TATE INVESTORS,

LTD.

By: McDonnell Investment Management, LLC, as

Manager

as a Lender

 

 

 

By:

/s/  Kathleen A. Zarn

 

 

Name:    Kathleen A. Zarn

 

 

Title:      Vice President

 

 

WIND RIVER CLO I, LTD.

By: McDonnell Investment Management, LLC, as

Manager

as a Lender

 

 

 

By:

/s/  Kathleen A. Zarn

 

 

Name:    Kathleen A. Zarn

 

 

Title:      Vice President

 



Senior High Income Portfolio, Inc.

BlackRock Debt Strategies Fund, Inc.

BlackRock Diversified Income Strategies Portfolio,

Inc.

BlackRock Floating Rate Income Strategies Fund,

Inc.

BlackRock Floating Rate Income Strategies Fund

II, Inc.

Master Senior Floating Rate Trust

as Lenders

 

 

 

By:

/s/  Tom Colwell

 

 

Name:    Tom Colwell

 

 

Title:      Authorized Signatory

 

 

MERRILL LYNCH CREDIT PRODUCTS, LLC

as a Lender

 

 

 

By:

/s/  Neyda Darias

 

 

Name:    Neyda Darias

 

 

Title:      Vice President

 

 

SOF INVESTMENTS, L.P.

as a Lender

 

 

 

By:

/s/  Marc R. Lisker

 

 

Name:    Marc R. Lisker

 

 

Title:      Manager and General Counsel

 



Restoration Holdings Ltd.

as a Lender

 

 

 

By:

/s/  Pamela M. Lawrence

 

 

Name:    Pamela M. Lawrence

 

 

Title:      Director

 

 

OAK HILL CREDIT OPPORTUNITIES

FINANCING, LTD.

 

 

 

By:

/s/  Scott D. Krase

 

 

Name:    Scott D. Krase

 

 

Title:      Authorized Person

 

 

OHSF FINANCING, LTD.

 

 

 

By:

/s/  Scott D. Krase

 

 

Name:    Scott D. Krase

 

 

Title:      Authorized Person

 

 

OHSF II FNANCING, LTD.

 

 

 

By:

/s/  Scott D. Krase

 

 

Name:    Scott D. Krase

 

 

Title:      Authorized Person

 



OAK HILL CREDIT ALPHA FINANCE I, LLC

 

 

By:

Oak Hill Credit Alpha Fund, L.P.

 

 

 

 

 

Its Member

 

 

 

 

By:

Oak Hill Credit Alpha Gen Par, L.P.

 

 

 

 

 

Its General Partner

 

 

 

 

By:

Oak Hill Credit Alpha MGR, LLC,

 

 

 

 

 

Its General Partner

 

 

 

By:

/s/  Scott D. Krase

 

 

Name:    Scott D. Krase

 

 

Title:      Authorized Person

 

 

OAK HILL CREDIT ALPHA FINANCE I

(OFFSHORE), LTD.

 

 

By:

/s/  Scott D. Krase

 

 

Name:    Scott D. Krase

 

 

Title:      Authorized Person

 

 

OAK HILL CREDIT OPPORTUNITIES

FINANCING, LTD.

 

 

 

By:

/s/  Scott D. Krase

 

 

Name:    Scott D. Krase

 

 

Title:      Authorized Person

 

 

OHSF II FNANCING, LTD.

 

 

 

By:

/s/  Scott D. Krase

 

 

Name:    Scott D. Krase

 

 

Title:      Authorized Person

 



OHSF II FNANCING, LTD.

 

 

 

By:

/s/  Scott D. Krase

 

 

Name:    Scott D. Krase

 

 

Title:      Authorized Person

 

 

HarbourView CLO 2006-1, Ltd

as a Lender

 

 

 

By:

/s/  Sherry Settle

 

 

Name:    Sherry Settle

 

 

Title:      Manager

 

 

Oppenheimer Senior Floating Rate Fund,

as a Lender

 

 

 

By:

/s/  Sherry Settle

 

 

Name:    Sherry Settle

 

 

Title:      Manager

 

 

HARBOUR TOWN FUNDING LLC

as a Lender

 

 

 

By:

/s/  Christina L. Ramseur

 

 

Name:    Christina L. Ramseur

 

 

Title:      Assistant Vice President

 



TRS BRUIN LLC

By: Deutsche Bank AG Cayman Islands Branch

Its sole member

By: DB Services New Jersey, Inc.,

as a Lender

 

 

 

By:

/s/  Alice L. Wagner

 

 

Name:    Alice L. Wagner

 

 

Title:      Vice President

 

 

 

By:

/s/  Edward Schaffer

 

 

Name:    Edward Schaffer

 

 

Title:      Vice President

 

 

Dryden VII – Leveraged Loan CDO 2004

 

 

 

By:

/s/  Stephen J. Collins

 

 

Name:    Stephen J. Collins, VP

 

 

Title:      Prudential Investment Management, Inc.,

 

 

As Collateral Manager

 

 

Dryden V – Leveraged Loan CDO 2004

 

 

 

By:

/s/  Stephen J. Collins

 

 

Name:    Stephen J. Collins, VP

 

 

Title:      Prudential Investment Management, Inc.,

 

 

As Collateral Manager

 



Dryden VIII – Leveraged Loan CDO 2005

 

 

 

By:

/s/  Stephen J. Collins

 

 

Name:    Stephen J. Collins, VP

 

 

Title:      Prudential Investment Management, Inc.,

 

 

As Collateral Manager

 

 

Loan Funding V, LLC

 

 

 

By:

/s/  Stephen J. Collins

 

 

Name:    Stephen J. Collins, VP

 

 

Title:      Prudential Investment Management, Inc.,

 

 

As Portfolio Manager

 

 

Dryden XVI – Leveraged Loan CDO 2004

 

 

 

By:

/s/  Stephen J. Collins

 

 

Name:    Stephen J. Collins, VP

 

 

Title:      Prudential Investment Management, Inc.,

 

 

As Collateral Manager

 

 

BOSTON HARBOR CLO 2004-1, Ltd.

 

 

 

By:

/s/  Beth Mazor

 

 

Name:    Beth Mazor

 

 

Title:      V.P.

 



PUTNAM BANK LOAN FUND (CAYMAN)

MASTER FUND, a series of the PUTNAM

OFFSHORE MASTER SERIES TRUST, by The

Putnam Advisory Company, LLC

 

 

 

By:

/s/  Angela Patel

 

 

Name:    Angela Patel

 

 

Title:      Vice President

 

 

PUTNAM FLOATING RATE INCOME FUND

 

 

 

By:

/s/  Beth Mazor

 

 

Name:    Beth Mazor

 

 

Title:      V.P.

 

 

Yorkville CBNA Loan Funding LLC, for itself or

as agent for Yorkville CFPI Loan Funding LLC

as a Lender

 

 

 

By:

/s/  Molly Walter

 

 

Name:    Molly Walter

 

 

Title:      Attorney-in-Fact

 



TRS LEDA , LLC

 

By: Deutsche Bank AG New York Branch, Its Sole

Member

 

By: DB Services New Jersey, Inc.

as a Lender

 

 

 

By:

/s/  Alice L. Wagner

 

 

Name:    Alice L. Wagner

 

 

Title:      Vice President

 

 

 

By:

/s/  Deborah O’Keefe

 

 

Name:    Deborah O’Keefe

 

 

Title:      Vice President

 

 

Raven Credit Opportunities Master Fund, Ltd.

By: Raven Asset Management, LLC

As Investment Advisor

as a Lender

 

 

 

By:

/s/  Kevin Gerlitz

 

 

Name:    Kevin Gerlitz

 

 

Title:      CFP

 

 

RCG Corporation Master Fund, Ltd.

as a Lender

 

 

 

By:

/s/  Jeffrey H. Solomon

 

 

Name:    Jeffrey H. Solomon

 

 

Title:      Authorized Signatory

 



Sankaty Advisors, LLC as Collateral Manager for

Race Point CLO, Limited, as Term Lender

 

as a Lender

 

 

 

By:

/s/  Alan K. Halfenger

 

 

Name:    Alan K. Halfenger

 

 

Title:      Chief Compliance Officer

 

 

Assistant Secretary

 

 

Sankaty Advisors, LLC as Collateral Manager for

Race Point III CLO, Limited, as Term Lender

 

as a Lender

 

 

 

By:

/s/  Alan K. Halfenger

 

 

Name:    Alan K. Halfenger

 

 

Title:      Chief Compliance Officer

 

 

Assistant Secretary

 

 

Sankaty High Yield Partners, III, L.P.

 

as a Lender

 

 

 

By:

/s/  Alan K. Halfenger

 

 

Name:    Alan K. Halfenger

 

 

Title:      Chief Compliance Officer

 

 

Assistant Secretary

 



Chatham Light II CLO, Limited, by Sankaty

Advisors LLC, as Collateral Manager

 

as a Lender

 

 

 

By:

/s/  Alan K. Halfenger

 

 

Name:    Alan K. Halfenger

 

 

Title:      Chief Compliance Officer

 

 

Assistant Secretary

 

 

Sankaty Advisors, LLC as Collateral Manager for

Loan Funding XI LLC, As Term Lender

 

as a Lender

 

 

 

By:

/s/  Alan K. Halfenger

 

 

Name:    Alan K. Halfenger

 

 

Title:      Chief Compliance Officer

 

 

Assistant Secretary

 

 

Sankaty Advisors, LLC as Collateral Manager for

Castle Hill III CLO, Limited, as Term Lender

 

as a Lender

 

 

 

By:

/s/  Alan K. Halfenger

 

 

Name:    Alan K. Halfenger

 

 

Title:      Chief Compliance Officer

 

 

Assistant Secretary

 



Sankaty Advisors, LLC as Collateral Manager for

Castle Hill II – INGOTS, Ltd., as Term Lender

 

as a Lender

 

 

 

By:

/s/  Alan K. Halfenger

 

 

Name:    Alan K. Halfenger

 

 

Title:      Chief Compliance Officer

 

 

Assistant Secretary

 

 

Sankaty Advisors, LLC as Collateral Manager for

Nash Point CLO, Limited, as Term Lender

 

as a Lender

 

 

 

By:

/s/  Alan K. Halfenger

 

 

Name:    Alan K. Halfenger

 

 

Title:      Chief Compliance Officer

 

 

Assistant Secretary

 

 

Sankaty Advisors, LLC as Collateral Manager for

Prospect Funding I, LLC, as Term Lender

 

as a Lender

 

 

 

By:

/s/  Alan K. Halfenger

 

 

Name:    Alan K. Halfenger

 

 

Title:      Chief Compliance Officer

 

 

Assistant Secretary

 



Katonah III Ltd by Sankaty Advisors, LLC as Sub-

Advisors

 

as a Lender

 

 

 

By:

/s/  Alan K. Halfenger

 

 

Name:    Alan K. Halfenger

 

 

Title:      Chief Compliance Officer

 

 

Assistant Secretary

 

 

Chatham Light II CLO, Limited, by Sankaty

Advisors LLC as Collateral Manager

 

as a Lender

 

 

 

By:

/s/  Alan K. Halfenger

 

 

Name:    Alan K. Halfenger

 

 

Title:      Chief Compliance Officer

 

 

Assistant Secretary

 

 

Satellite Senior Income Fund II, LLC

By: Satellite Asset Management, L.P.

Its Investment Manager

 

as a Lender

 

 

 

By:

/s/  Simon Raykher

 

 

Name:    Simon Raykher

 

 

Title:      General Counsel

 



FIELD POINT II, LTD.,

as a Lender

 

 

 

By:

/s/  Richard Petrilli

 

 

Name:    Richard Petrilli

 

 

Title:      Authorized Signatory

 

 

FIELD POINT III, LTD.,

as a Lender

 

 

 

By:

/s/  Richard Petrilli

 

 

Name:    Richard Petrilli

 

 

Title:      Authorized Signatory

 

 

TRS CALLISTO LLC

By: Deutsche Bank AG New York Branch, its Sole

Member

By: DB Services New Jersey, Inc.

as a Lender

 

 

 

By:

/s/  Alice L. Wagner

 

 

Name:    Alice L. Wagner

 

 

Title:      Vice President

 

 

 

By:

/s/  Deirdre Whorton

 

 

Name:    Deirdre Whorton

 

 

Title:      Assistant Vice President

 



SOL Loan Funding LLC

As a Lender

 

 

 

By:

/s/  Molly Walter

 

 

Name:    Molly Walter

 

 

Title:      Attorney-in-Fact

 

 

 

 

Stone Tower CLO V Ltd.

 

By:

Stone Tower Debt Advisors LLC,

 

 

as its Collateral Manager

 

 

 

By:

/s/  Michael W. Delpercio

 

 

Name:    Michael W. Delpercio

 

 

Title:      Authorized Signatory

 

 

 

 

Rampart CLO I Ltd.

 

By:

Stone Tower Debt Advisors LLC,

 

 

as its Collateral Manager

 

 

 

By:

/s/  Michael W. Delpercio

 

 

Name:    Michael W. Delpercio

 

 

Title:      Authorized Signatory

 

 

 

 

Cornerstone CLO Ltd.

 

By:

Stone Tower Debt Advisors LLC,

 

 

as its Collateral Manager

 

 

 

By:

/s/  Michael W. Delpercio

 

 

Name:    Michael W. Delpercio

 

 

Title:      Authorized Signatory

 





 

Stone Tower Credit Funding I Ltd.

 

By:

Stone Tower Fund Management LLC,

 

 

as its Collateral Manager

 

 

 

By:

/s/  Michael W. Delpercio

 

 

Name:    Michael W. Delpercio

 

 

Title:      Authorized Signatory

 

 

 

 

Stone Tower CLO II Ltd.

 

By:

Stone Tower Debt Advisors LLC,

 

 

as its Collateral Manager

 

 

 

By:

/s/  Michael W. Delpercio

 

 

Name:    Michael W. Delpercio

 

 

Title:      Authorized Signatory

 

 

 

 

Granite Ventures III Ltd.

 

By:

Stone Tower Debt Advisors LLC,

 

 

as its Collateral Manager

 

 

 

By:

/s/  Michael W. Delpercio

 

 

Name:    Michael W. Delpercio

 

 

Title:      Authorized Signatory

 

 

 

 

Granite Ventures II Ltd.

 

By:

Stone Tower Debt Advisors LLC,

 

 

as its Collateral Manager

 

 

 

By:

/s/  Michael W. Delpercio

 

 

Name:    Michael W. Delpercio

 

 

Title:      Authorized Signatory

 





 

Granite Ventures I Ltd.

 

By:

Stone Tower Debt Advisors LLC,

 

 

as its Collateral Manager

 

 

 

By:

/s/  Michael W. Delpercio

 

 

Name:    Michael W. Delpercio

 

 

Title:      Authorized Signatory

 

 

 

 

Stone Tower CLO IV Ltd.

 

By:

Stone Tower Debt Advisors LLC,

 

 

as its Collateral Manager

 

 

 

By:

/s/  Michael W. Delpercio

 

 

Name:    Michael W. Delpercio

 

 

Title:      Authorized Signatory

 

 

Galaxy V CLO, LTD

By: AIG Global Investment Corp.

its Collateral Manager, as a Lender

 

 

 

By:

/s/  Steven S. Oh

 

 

Name:    Steven S. Oh

 

 

Title:      Managing Director

 

 

Galaxy VI CLO, LTD

By: AIG Global Investment Corp.

its Collateral Manager, as a Lender

 

 

 

By:

/s/  Steven S. Oh

 

 

Name:    Steven S. Oh

 

 

Title:      Managing Director

 





 

Centurion CDO VI, Ltd.

 

By:

RiverSource Investments, LLC

 

 

as Collateral Manager

 

as a Lender

 

 

 

By:

/s/  Robin C. Stancil

 

 

Name:    Robin C. Stancil

 

 

Title:      Director of Operations

 

 

 

 

Centurion CDO VII, Ltd.

 

By:

RiverSource Investments, LLC

 

 

as Collateral Manager

 

as a Lender

 

 

 

By:

/s/  Robin C. Stancil

 

 

Name:    Robin C. Stancil

 

 

Title:      Director of Operations

 

 

 

 

Centurion CDO 8, Limited

 

By:

RiverSource Investments, LLC

 

 

as Collateral Manager

 

as a Lender

 

 

 

By:

/s/  Robin C. Stancil

 

 

Name:    Robin C. Stancil

 

 

Title:      Director of Operations

 





 

Centurion CDO 9, Ltd.

 

By:

RiverSource Investments, LLC

 

 

as Collateral Manager

 

as a Lender

 

 

 

By:

/s/  Robin C. Stancil

 

 

Name:    Robin C. Stancil

 

 

Title:      Director of Operations

 

 

 

 

Centurion CDO 9, Ltd.

 

By:

RiverSource Investments, LLC

 

 

as Collateral Manager

 

as a Lender

 

 

 

By:

/s/  Robin C. Stancil

 

 

Name:    Robin C. Stancil

 

 

Title:      Director of Operations

 

 

 

 

Centurion CDO XI, Ltd.

 

By:

RiverSource Investments, LLC

 

 

as Collateral Manager

 

as a Lender

 

 

 

By:

/s/  Robin C. Stancil

 

 

Name:    Robin C. Stancil

 

 

Title:      Director of Operations

 





 

Centurion CDO 12, Limited

 

By:

RiverSource Investments, LLC

 

 

as Collateral Manager

 

as a Lender

 

 

 

By:

/s/  Robin C. Stancil

 

 

Name:    Robin C. Stancil

 

 

Title:      Director of Operations

 

 

RiverSource Bond Series, Inc. –

RiverSource Floating Rate Fund

as a Lender

 

 

 

By:

/s/  Robin C. Stancil

 

 

Name:    Robin C. Stancil

 

 

Title:      Assistant Vice President

 

 

 

 

IDS Life Insurance Company

 

By:

RiverSource Investments, LLC

 

 

as Collateral Manager

 

as a Lender

 

 

 

By:

/s/  Yvonne E. Stevens

 

 

Name:    Yvonne E. Stevens

 

 

Title:      Senior Managing Director

 





 

Ameriprise Certificate Company

 

By:

RiverSource Investments, LLC

 

 

as Collateral Manager

 

as a Lender

 

 

 

 

By:

/s/  Yvonne E. Stevens

 

 

Name:    Yvonne E. Stevens

 

 

Title:      Senior Managing Director

 

 

 

 

Centurion CDO II, Ltd.

 

By:

RiverSource Investments, LLC

 

 

as Collateral Manager

 

as a Lender

 

 

 

By:

/s/  Robin C. Stancil

 

 

Name:    Robin C. Stancil

 

 

Title:      Director of Operations

 

 

Taconic Capital Partners 1.5 LP,

By:Taconic Capital Advisors LLC, its investment

Advisor

as a Lender

 

 

 

By:

/s/  Jon Jachman

 

 

Name:    Jon Jachman

 

 

Title:      Principal

 



The Foothill Group, Inc.

as a Lender

 

 

 

By:

/s/  Dennis Ascher

 

 

Name:    Dennis Ascher

 

 

Title:      Senior Vice President

 

 

VRS Venor LLC

 

 

By:

Deutsche Bank AG Cayman Islands Branch,

 

Its Sole Member

 

 

 

By:

DB Services New Jersey, Inc.

 

 

 

as a Lender

 

 

 

By:

/s/  Alice R. Wagner

 

 

Name:    Alice R. Wagner

 

 

Title:      Vice President

 

 

 

By:

/s/  Deirdre Whorton

 

 

Name:    Deirdre Whorton

 

 

Title:      Assistant Vice President

 



GENERAL PARTNER:

TCW BASS LAKE PARTNERS, L.P.,

as General Partner

 

TCW ASSET MANAGEMENT COMPANY

its Managing Member

 

 

 

By:

/s/  Melissa V. Weiler

 

 

Name:    Melissa V. Weiler

 

 

Title:      Managing Director

 

 

 

By:

/s/  Craig J. Rethmeyer

 

 

Name:    Craig J. Rethmeyer

 

 

Title:      Senior Vice President

 

 

LIMITED PARTNERS:

 

Those Persons Identified on the Records of the

General Partner

 

By: TCW Bass Lake Partners, L.P.,

as attorney-in-fact

 

By: TCW ASSET MANAGEMENT COMPANY

its Managing Member

 

 

 

By:

/s/  Melissa V. Weiler

 

 

Name:    Melissa V. Weiler

 

 

Title:      Managing Director

 

 

 

By:

/s/  Craig J. Rethmeyer

 

 

Name:    Craig J. Rethmeyer

 

 

Title:      Senior Vice President

 



VITESSE CLO LTD.

By: TCW Advisors as its Portfolio Manager

 

 

 

By:

/s/  Wayne Hosang

 

 

Name:    Wayne Hosang

 

 

Title:      Vice President

 

 

 

By:

/s/  Vikas Mavinkurve

 

 

Name:    Vikas Mavinkurve

 

 

Title:      Vice President

 

 

CELEBRITY CLO LIMITED

By: TCW Advisors. Inc., as Agent

 

 

 

By:

/s/  Wayne Hosang

 

 

Name:    Wayne Hosang

 

 

Title:      Vice President

 

 

 

By:

/s/  Vikas Mavinkurve

 

 

Name:    Vikas Mavinkurve

 

 

Title:      Vice President

 

 

VELOCITY CLO, LTD.

By: TCW Advisors. Inc., its Collateral Manager

 

 

 

By:

/s/  Wayne Hosang

 

 

Name:    Wayne Hosang

 

 

Title:      Vice President

 

 

By:

/s/  Vikas Mavinkurve

 

 

Name:    Vikas Mavinkurve

 

 

Title:      Vice President

 



TCW SELECT LOAN FUND, LIMITED

By: TCW Advisors. Inc., as its Collateral Manager

 

 

 

By:

/s/  Wayne Hosang

 

 

Name:    Wayne Hosang

 

 

Title:      Vice President

 

 

By:

/s/  Vikas Mavinkurve

 

 

Name:    Vikas Mavinkurve

 

 

Title:      Vice President

 

 

TCW Senior Secured Floating Rate Loan Fund,

L.P.

By: TCW Advisors. Inc., as its Investment Advisor

 

 

 

By:

/s/  Wayne Hosang

 

 

Name:    Wayne Hosang

 

 

Title:      Vice President

 

 

By:

/s/  Vikas Mavinkurve

 

 

Name:    Vikas Mavinkurve

 

 

Title:      Vice President

 

 

TCW Senior Secured Loan Fund

By: TCW Advisors. Inc., as its Investment Advisor

 

 

 

By:

/s/  Wayne Hosang

 

 

Name:    Wayne Hosang

 

 

Title:      Vice President

 

 

By:

/s/  Vikas Mavinkurve

 

 

Name:    Vikas Mavinkurve

 

 

Title:      Vice President

 



LOAN FUNDING I LLC

a wholly-owned subsidiary of Citibank, N.A.

By: TCW Advisors. Inc., as Portfolio Manager of

Loan Funding I LLC

 

 

 

By:

/s/  Wayne Hosang

 

 

Name:    Wayne Hosang

 

 

Title:      Vice President

 

 

By:

/s/  Vikas Mavinkurve

 

 

Name:    Vikas Mavinkurve

 

 

Title:      Vice President

 

 

FIRST 2004-II CLO, LTD.

By: TCW Advisors. Inc., its Collateral Manager

 

 

 

By:

/s/  Wayne Hosang

 

 

Name:    Wayne Hosang

 

 

Title:      Vice President

 

 

By:

/s/  Vikas Mavinkurve

 

 

Name:    Vikas Mavinkurve

 

 

Title:      Vice President

 

 

FIRST 2004-I CLO, LTD.

By: TCW Advisors. Inc.,

its Collateral Manager

 

 

 

By:

/s/  Wayne Hosang

 

 

Name:    Wayne Hosang

 

 

Title:      Vice President

 

 

By:

/s/  Vikas Mavinkurve

 

 

Name:    Vikas Mavinkurve

 

 

Title:      Vice President

 





 

WG Horizons CLO I, as a Lender

 

By:

West Gate Horizons Advisors LLC,

 

 

as Manager

 

 

 

By:

/s/  Gordon R. Cook

 

 

Name:    Gordon R. Cook

 

 

Title:      Senior Credit Analyst

 

 

 

 

WG Horizons CLO I, as a Lender

 

By:

West Gate Horizons Advisors LLC,

 

 

as Manager

 

 

 

By:

/s/  Gordon R. Cook

 

 

Name:    Gordon R. Cook

 

 

Title:      Senior Credit Analyst

 

 

ENDURANCE CLO I., LTD, as a Lender

c/o West Gate Horizons Advisors LLC,

As Portfolio Manager

 

 

 

By:

/s/  Gordon R. Cook

 

 

Name:    Gordon R. Cook

 

 

Title:      Senior Credit Analyst

 

 

Union Bank of California, N.A.

as a Lender

 

 

 

By:

/s/  Bryan Read

 

 

Name:    Bryan Read

 

 

Title:      Vice PResident

 



PRESIDENT & FELLOWS of HARVARD

COLLEGE (Ref: Harvard Special Situations

Account), as a Lender

 

 

By:

Whippoorwill Associates, Incorporated,

 

 

Its agent and authorized signatory

 

 

 

 

By:

/s/  Shelley F. Greenhaus

 

 

Name:    Shelley F. Greenhaus

 

 

Title:      President

 

 

BLUE CROSS OF CALIFORNIA, as a Lender

 

 

By:

Whippoorwill Associates, Incorporated,

 

 

Its agent and authorized signatory

 

 

 

 

By:

/s/  Shelley F. Greenhaus

 

 

Name:    Shelley F. Greenhaus

 

 

Title:      President

 

 

WHIPPOORWILL ASSOCIATES, INC. PROFIT

SHARING PLAN, as a Lender

 

 

 

By:

/s/  Shelley F. Greenhaus

 

 

Name:    Shelley F. Greenhaus

 

 

Title:      Trustee

 



WHIPPOORWILL DISTRESSED

OPPORTUNITY FUND, L.P., as a Lender

 

 

By:

Whippoorwill Distressed Opportunity Fund

 

 

GP, LLC, its general partner

 

By:

Whippoorwill Associates, Incorporated,

 

 

its managing member

 

 

 

 

By:

/s/  Shelley F. Greenhaus

 

 

Name:    Shelley F. Greenhaus

 

 

Title:      President

 

 

WHIPPOORWILL OFFSHORE DISTRESSED

OPPORTUNITY FUND, LTD., as a Lender

 

 

By:

Whippoorwill Associates, Incorporated,

 

 

its agent and authorized signatory

 

 

 

By:

/s/  Shelley F. Greenhaus

 

 

Name:    Shelley F. Greenhaus

 

 

Title:      President

 

 

PRESIDENT & FELLOWS of HARVARD

COLLEGE, as a Lender

 

 

By:

Whippoorwill Associates, Incorporated,

 

 

its agent and authorized signatory

 

 

 

By:

/s/  Shelley F. Greenhaus

 

 

Name:    Shelley F. Greenhaus

 

 

Title:      President

 



SILVERADO CLO 2006-1 LIMITED,

as a Lender

 

 

By:

Wells Capital Management as Portfolio

 

Manager

 

 

By:

Manager

 

 

 

By:

/s/  Philip Susser

 

 

Name:    Philip Susser

 

 

Title:      Senior Analyst

 

 

VULCAN VENTURES, INC.,

as a Lender

 

 

 

By:

/s/  Philip Susser

 

 

Name:    Philip Susser

 

 

Title:      Senior Analyst

 

 

WELLS CAPITAL MANAGEMENT 16463700,

as a Lender

 

 

 

By:

/s/  Philip Susser

 

 

Name:    Philip Susser

 

 

Title:      Senior Analyst

 

 

WELLS CAPITAL MANAGEMENT 13823100,

as a Lender

 

 

 

By:

/s/  Philip Susser

 

 

Name:    Philip Susser

 

 

Title:      Senior Analyst

 



WELLS CAPITAL MANAGEMENT 12222133,

as a Lender

 

 

 

By:

/s/  Philip Susser

 

 

Name:    Philip Susser

 

 

Title:      Senior Analyst

 

 

WELLS CAPITAL MANAGEMENT 18866500,

as a Lender

 

 

 

By:

/s/  Philip Susser

 

 

Name:    Philip Susser

 

 

Title:      Senior Analyst

 

 

LANDESBANK HESSEN-THÜRINGEN

GIROZENTRALE, as a Lender

 

 

 

By:

/s/  Phillip J. Kirkham

 

 

Name:    Phillip J. Kirkham

 

 

Title:      Vice President

 

 

Corporate Finance Division

 

 

Structured Finance

 

 

 

By:

/s/  David A. Leech

 

 

Name:    David A. Leech

 

 

Title:      Senior Vice President, Manager,

 

 

Corporate Finance Division

 



OCM High Yield Plus Fund, L.P.

As a Lender

 

 

BY:

OCM High Yield Plus Fund GP, LLC

 

Its:

General Partner

 

 

 

 

BY:

Oaktree Capital Management, LLC

 

Its:

Managing Member

 

 

 

By:

/s/  [illegible]

 

 

Name:

 

 

Title:

 

 

 

By:

/s/  Richard [illegible]

 

 

Name:

 

 

Title:

 

 

 



Exhibit A

to the Third Amendment

Annex 6.7A of Schedule 6.7

to the Credit Agreement

 



Exhibit B

to the Third Amendment



2

 



EXHIBIT I

to the Credit Agreement

 

FORM OF

PREPAYMENT OPTION NOTICE

 

Dated: ____, 200_

Deutsche Bank Trust Company Americas,

as First Priority Agent

Global Products Leveraged Loan Portfolio

60 Wall Street

New York, New York 10005

Attention: Marcus Tarkington

Telecopy No. 212-797-0070

Credit Suisse, as

Second Priority Agent

Eleven Madison Avenue

New York, New York 10010

 

Attention: James Moran

Telecopy No. 212-743-1878

 

Ladies and Gentlemen:

The undersigned, [Deutsche Bank Trust Company Americas, as administrative agent
for the First Priority Lenders] [CS as administrative agent for the Second
Priority Term Lenders] (in such capacity, the “Administrative Agent”), refers to
the Amended and Restated Revolving Credit, Term Loan and Guarantee Agreement,
dated as of February 23, 2006 (the “Credit Agreement”), among Calpine
Corporation (the “Borrower”), the subsidiaries of the Borrower named therein,
the financial institutions from time to time parties thereto (collectively, the
“Lenders”), and Deutsche Bank Trust Company Americas, as administrative agent
for the First Priority Lenders, and Credit Suisse, as administrative agent for
the Second Priority Term Lenders (collectively, the “Administrative Agents”)
among others. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement. The Administrative Agent hereby gives notice of an offer of
prepayment made by the Borrower pursuant to Section 2.17(e) of the Credit
Agreement of the [First Priority Term Loans] [Second Priority Term Loans]
Prepayment Amount. Amounts applied to prepay the [First Priority Term Loans]
[Second Priority Term Loans] shall NOT be applied pro rata to the [First
Priority Term Loan] [Second Priority Term Loan] held by you



3

 

unless you elect to receive such prepayment pursuant to the instructions below.
The portion of the prepayment amount to be allocated to the [First Priority Term
Loan] [Second Priority Term Loan] held by you and the date on which such
prepayment will be made to you (should you elect to receive such prepayment) are
set forth below:

 

(A)

Total [First Priority Term Loan] [Second Priority Term Loan] Prepayment Amount:

 

 

(B)

Portion of [First Priority Term Loan] [Second Priority Term Loan] Prepayment

 

 

 

Amount to be received by you:

 

 

 

(C)

Mandatory Prepayment Date (ten (10) Business Days after the

 

 

 

Date of this Prepayment Option Notice):

 

 

 

IF YOU WISH TO RECEIVE ALL OR ANY OF THE [FIRST PRIORITY TERM LOAN] [SECOND
PRIORITY TERM LOAN] PREPAYMENT AMOUNT TO BE ALLOCATED TO YOU ON THE MANDATORY
PREPAYMENT DATE INDICATED IN PARAGRAPH (C) ABOVE, please sign this notice in the
space provided below and indicate the percentage of the [First Priority Term
Loan] [Second Priority Term Loan] Prepayment Amount otherwise payable which you
wish to receive. Please return this notice as so completed via telecopy to the
attention of [----------------------------------] no later than five (5)
Business Days after receipt of this Prepayment Notice, at telecopy number
[---------------------]. IF YOU DO NOT RETURN THIS NOTICE, YOU WILL NOT RECEIVE
ANY OF THE [FIRST PRIORITY TERM LOAN] [SECOND PRIORITY TERM LOAN] PREPAYMENT
ALLOCATED TO YOU ON THE MANDATORY PREPAYMENT DATE.

[remainder intentionally of page left blank.]



4

 



[DEUTSCHE BANK TRUST COMPANY

AMERICAS, as First Priority Agent]

[CREDIT SUISSE, as Second Priority Agent]

 

 

By:

 

 

 

Title:

 

 

 

 

 

(Name of Lender

 

 

 

By:

 

 

Title:

 

 

 

 

 

Percentage of [First Priority Term Loan][Second

 

Priority Term Loan]:

 

 

 

Prepayment Amount accepted:

%

 

 

 